 



Exhibit 10.1

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT is made and entered into as of this 15th day
of February, 2005, by and among IVAX CORPORATION, a Florida corporation
(“IVAX”), PSI HOLDINGS, INC., a Delaware corporation (“PSI”), PHOENIX
SCIENTIFIC, INC., a Delaware corporation (“Phoenix”), Green Equity Investors
III, L.P., a Delaware limited partnership (“GEI III”), Green Equity Investors
Side III, L.P., a Delaware limited partnership (“GEI Side III”), the other
stockholders and warrantholders of PSI set forth on the signature pages hereto
and, solely to acknowledge and agree to the provisions of Article 11, Leonard
Green & Partners, L.P., a Delaware limited partnership (“LGP”).

RECITALS

     WHEREAS, PSI is the holding company for Phoenix, which is a manufacturer
and supplier of pharmaceutical products to the United States animal health
marketplace; and

     WHEREAS, the Sellers own that number of PSI Shares or PSI Warrants set
forth opposite each such Seller’s name on Schedule I hereto;

     WHEREAS each of the other stockholders of PSI set forth on Schedule I
attached hereto that has not executed this Agreement on the date hereof shall
execute and deliver an instrument of joinder prior to the Closing Date whereby
each shall become a party to this Agreement; and

     WHEREAS, the parties hereto desire to enter into this Agreement pursuant to
which the Sellers propose to sell to IVAX, and IVAX proposes to purchase from
the Sellers, all of the PSI Shares and PSI Warrants, on the terms and subject to
the conditions contained in this Agreement.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises and the respective mutual
agreements, covenants, representations and warranties contained herein, the
parties hereto hereby agree as follows:

ARTICLE 1
Definitions

     In addition to terms defined in the Preamble and the Recitals and terms
defined elsewhere in this Agreement, the following terms when utilized in this
Agreement shall have the meanings indicated, which meanings shall be equally
applicable to both the singular and plural forms of such terms:

     “Affiliate” of a specified Person means a Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person, and any executive officer or
director of such Person. For purposes of the foregoing sentence, the term
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Affiliate Loan” shall mean any obligation for money borrowed by or for the
benefit of any Seller from Phoenix or PSI (other than advances of business
expenses and other advances made in the Ordinary Course of Business).

     “Agency” shall mean any federal, state, municipal, county, parish, local,
foreign or other judicial, governmental or regulatory authority, agency or
instrumentality.

     “Aggregate Common Equivalent Cash Consideration” shall mean an amount equal
to (i) the Cash Consideration, minus (ii) the Aggregate Series A Consideration,
minus (iii) the Aggregate Series B Consideration, minus (iv) the Management
Shares Cash Consideration.

     “Aggregate Series A Consideration” shall mean an amount equal to the
Series A Preferred Share Purchase Price multiplied by the number of shares of
Series A Preferred Stock issued and outstanding immediately prior to the
Closing.

     “Aggregate Series B Consideration” shall mean an amount equal to the
Series B Preferred Share Purchase Price multiplied by the number of shares of
Series B Preferred Stock issued and outstanding immediately prior to the
Closing.

     “Agreement” shall mean this stock purchase agreement together with all
exhibits and schedules contemplated hereby.

     “Balance Sheet Date” shall mean December 31, 2004.

     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which the banks in Miami, Florida are authorized or obligated by applicable
Law to close.

     “Basket Limitation” shall have the meaning set forth in Section 7.3.

     “Cap Limitation” shall have the meaning set forth in Section 7.3.

     “Cash Consideration” shall mean cash in immediately available funds in the
amount of one hundred ninety-six million eight hundred fifty thousand dollars
($196,850,000);

     “Closing” shall have the meaning set forth in Section 2.2.

     “Closing Date” shall have the meaning set forth in Section 2.2.

     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

     “Commission” shall have the meaning set forth in Section 5.4.

     “Company Employees” shall have the meaning set forth in Section 6.16.

     “Confidentiality Agreement” shall mean that certain letter agreement dated
November 19, 2004, by and among Phoenix, LGP and IVAX.

2



--------------------------------------------------------------------------------



 



     “Consent” shall mean any consent, approval, waiver or authorization of, or
registration, qualification, designation, declaration or filing with, any
Person.

     “Contract” shall mean any contract, undertaking, commitment, arrangement,
plan or other legally binding agreement or understanding.

     “Court” shall mean any federal, state, municipal, county, parish, local,
foreign or other court or judicial entity.

     “Damages” shall have the meaning set forth in Section 7.3.

     “Delaware GCL” shall mean the Delaware General Corporation Law.

     “Director/Officer Indemnitees” shall have the meaning set forth in Section
6.17.

     “Domain Names” shall have the meaning set forth in the definition of
Intellectual Property in this Article 1.

     “Environmental Law” shall mean any federal, state, municipal, county,
parish, local or foreign Law or Order relating to pollution, investigation,
remediation, restoration or protection of the environment or natural resources
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, any Law relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or industrial, toxic or Hazardous Substances or wastes
into the environment, or otherwise relating to the generation, management,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemicals, pollutants, contaminants, or industrial,
toxic or Hazardous Substances or wastes.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

     “Escrow Agent” shall have the meaning set forth in Section 2.3.

     “Escrow Agreement” shall have the meaning set forth in Section 2.3.

     “Escrow Fund” shall have the meaning set forth in Section 7.5.1.

     “Exchange Act” shall have the meaning set forth in Section 5.5.

     “Exchange Act Reports” shall have the meaning set forth in Section 5.5.

     “Final Expiration Date” shall mean September 15, 2008.

     “First Expiration Date” shall mean the date that is the later of
(i) fifteen months after the Closing Date and (ii) September 15, 2006.

     “Fully Diluted Common Shares Number” shall mean the sum of the number of
shares of PSI Common Stock issued and outstanding immediately prior to the
Closing plus the number of

3



--------------------------------------------------------------------------------



 



shares of PSI Common Stock issuable upon exercise of each PSI Warrant
outstanding immediately prior to the Closing.

     “GAAP” shall mean accounting principles generally accepted in the United
States.

     “GEI III” shall have the meaning set forth in the Preamble.

     “GEI Side III” shall have the meaning set forth in the Preamble.

     “Hazardous Substance” means any substance, material, or waste that is
listed, classified or regulated in any concentration pursuant to any
Environmental Law, including without limitation any petroleum hydrocarbon,
polychlorinated biphenyls, radioactive materials or radon.

     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

     “Indemnified Amount” shall have the meaning set forth in Section 7.5.

     “Initial IVAX Shares Consideration Amount” shall mean an amount equal to
sixty-two million five hundred thousand dollars ($62,500,000).

     “Initial Per Share IVAX Shares Consideration” shall mean (i) (A) the
Initial IVAX Shares Consideration Amount, plus the Management Shares Cash
Consideration, divided by (B) the Fully Diluted Common Shares Number divided by
(ii) the IVAX Shares Average Closing Price.

     “Initial Per Share Management IVAX Shares Consideration” shall mean a
number of shares of IVAX Common Stock equal to (i) the difference between (A)(1)
the Initial IVAX Shares Consideration Amount, plus the Management Shares Cash
Consideration, divided by (2) the Fully Diluted Common Shares Number minus (B)
$1.00 divided by (ii) the IVAX Shares Average Closing Price.

     “Intellectual Property” shall mean any or all of the following and any and
all rights in or arising out of: (a) all discoveries, processes, designs,
techniques, developments, technology and inventions and all improvements of any
of the foregoing (in each case, whether patentable or unpatentable and whether
or not reduced to practice), and all patents, patent applications, and patent
disclosures, together with all reissuances, renewals, confirmations,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof; (b) all trademarks, servicemarks, trade dress, logos, trade names, and
corporate names, and all applications, registrations, and renewals in connection
therewith (“Trademarks”); (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith; (d) all trade
secrets (including, without limitation, any of the following that constitute
trade secrets: ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals); (e) all
systems, computer programs and software (including, without limitation, data and
source and object codes and related documentation) other than “off the shelf”
computer software generally available to the public; and (f) domain names,
uniform resource locators and other Internet or similar addresses or identifiers
(“Domain Names”).

4



--------------------------------------------------------------------------------



 



     “IRS” shall mean the United States Internal Revenue Service.

     “IVAX” shall have the meaning set forth in the Preamble.

     “IVAX Common Stock” shall mean the common stock, par value $0.10 per share,
of IVAX.

     “IVAX Indemnified Party” shall have the meaning set forth in Section 7.3.

     “IVAX Material Adverse Effect” shall mean any circumstance, change in, or
effect on IVAX or any of its subsidiaries that, individually or in the aggregate
with any other circumstances, changes or effects, has a material adverse effect
on the business, financial condition or operations of IVAX and its subsidiaries
taken as a whole; provided, however, that the effects of changes that are
generally applicable to (a) the industries and markets in which IVAX and its
subsidiaries operate, (b) the United States economy or (c) the United States
securities markets shall be excluded from the determination of IVAX Material
Adverse Effect; and provided, further, however, that any adverse effect on IVAX
or its subsidiaries resulting from the execution of this Agreement, any public
announcement relating to this Agreement or the consummation of the transactions
contemplated by this Agreement (other than the failure of IVAX to obtain any
Consent required or necessary to be obtained in connection with this Agreement)
shall also be excluded from the determination of IVAX Material Adverse Effect.

     “IVAX Plan” shall have the meaning set forth in Section 6.16.

     “IVAX Shares Average Closing Price” shall mean the average closing price of
a share of IVAX Common Stock on the American Stock Exchange during the ten
(10) trading days preceding the date which is two (2) business days prior to the
Closing.

     “Knowledge” or similar phrases shall mean, with respect to any
representation or warranty or other statement in this Agreement qualified by
reference to the knowledge of any party, the actual (and not constructive or
imputed) knowledge of such party. Where reference is made to the knowledge of
PSI or similar phrases, such reference shall be deemed to include the
individuals set forth on Schedule 1, each of whom shall be deemed to have read
this Agreement, including, without limitation, the representations and
warranties set forth in Article 3.

     “Law” shall mean any federal, state, municipal, county, parish, local,
foreign or other governmental law, rule, regulation, ordinance, statute or
directive.

     “Leonard Green” shall mean GEI III and GEI Side III.

     “LGP” shall have the meaning set forth in the Preamble.

     “License” shall mean any license, franchise, approval, registration,
certificate, permit, planning, permission or other authorization.

     “Lien” shall mean any lien, claim, charge, mortgage, security interest or
other encumbrance of any nature whatsoever.

5



--------------------------------------------------------------------------------



 



     “Management Agreement” shall mean that certain Amended and Restated
Management Services Agreement, dated February 25, 2004, between Phoenix and LGP.

     “Management Common Share” shall have the meaning set forth in Section 2.3.

     “Management Shares Cash Consideration” shall mean an amount equal to $1.00
multiplied by the number of Management Common Shares issued and outstanding
immediately prior to the Closing.

     “Most Recent Balance Sheet” shall mean the audited consolidated balance
sheets of PSI as of December 31, 2004.

     “Note Redemption Date” shall have the meaning set forth in Section 6.12.

     “Order” shall mean any judgment, injunction, notice, suit, decree or order
of any Court or Agency.

     “Ordinary Course of Business” shall mean the ordinary course of business of
PSI and Phoenix and consistent with past custom and practice.

     “Per Common Equivalent Cash Consideration” shall mean an amount equal to
(i) the sum of (A) the Aggregate Common Equivalent Cash Consideration plus
(B) an amount equal to the aggregate exercise price per share of PSI Common
Stock of each PSI Warrant outstanding immediately prior to the Closing, divided
by (ii) the Fully Diluted Common Shares Number.

     “Person” shall mean any natural person, corporation, unincorporated
organization, partnership, limited liability company, association, joint-stock
company, joint venture, trust, entity or government, or any Agency.

     “Phoenix” shall have the meaning set forth in the Preamble.

     “Phoenix Common Stock” shall mean the common stock, par value $0.01 per
share, of Phoenix.

     “Phoenix Notes” shall mean the 11.5% Senior Secured Notes due 2009 issued
by Phoenix.

     “Products” shall have the meaning set forth in Section 3.38.

     “PSI” shall have the meaning set forth in the Preamble.

     “PSI Commitments” shall have the meaning set forth in Section 3.28.

     “PSI Common Stock” shall mean the common stock, par value $0.01 per share,
of PSI.

     “PSI Financial Statements” shall mean (i) the audited consolidated balance
sheets of PSI as of December 31 in each of the fiscal years 2004, 2003 and 2002,
together with the audited consolidated statements of income, shareholders’
equity and cash flows for the twelve-month periods ended December 31, 2003 and
2004 and for the period from October 2, 2002 through

6



--------------------------------------------------------------------------------



 



December 31, 2002, and the footnotes related thereto, certified without
qualification by KPMG LLP and (ii) the audited statements of income,
shareholders’ equity and cash flows of Phoenix for the period from January 1,
2002 through October 1, 2002, and the footnotes related thereto, certified
without qualification by KPMG LLP.

     “PSI Intellectual Property” means any Intellectual Property that is owned
by or is licensed to or by PSI or Phoenix, excluding Intellectual Property
licensed implicitly or by operation of law (e.g., the implied license to use a
patented article after a first sale thereof).

     “PSI Leases” shall have the meaning set forth in Section 3.17.

     “PSI Material Adverse Effect” shall mean any circumstance, change in, or
effect on PSI or Phoenix that, individually or in the aggregate with any other
circumstances, changes or effects, has a material adverse effect on the
business, financial condition or operations of PSI or Phoenix; provided,
however, that the effects of changes that are generally applicable to (a) the
industries and markets in which PSI or Phoenix operate, (b) the United States
economy or (c) the United States securities markets shall be excluded from the
determination of PSI Material Adverse Effect; and provided, further, however,
that any adverse effect on PSI or Phoenix resulting from the execution of this
Agreement, any public announcement relating to this Agreement, the consummation
of the transactions contemplated by this Agreement (other than the failure of
PSI or Phoenix to obtain any Consent required or necessary to be obtained in
connection with this Agreement) or the transactions contemplated by this
Agreement shall also be excluded from the determination of PSI Material Adverse
Effect.

     “PSI Pension Plan” shall have the meaning set forth in Section 3.22.

     “PSI Plans” shall mean each (i) “employee benefit plan” as defined in
Section 3(3) of ERISA and (ii) all other material pension, retirement, stock
purchase, stock bonus, stock option, profit sharing, excess benefit, savings,
deferred compensation, bonus, incentive, severance, termination and fringe
benefit plans, programs or arrangements maintained, contributed to or required
to be contributed to, by or on behalf of PSI or Phoenix and as to which PSI or
Phoenix has any liability with respect to any current or former director,
officer, consultant or employee of PSI or Phoenix.

     “PSI Properties” shall have the meaning set forth in Section 3.15.

     “PSI Real Property” shall have the meaning set forth in Section 3.17.

     “PSI Securities” shall mean shares of PSI Series A Preferred Stock, PSI
Series B Preferred Stock and PSI Common Stock, and PSI Warrants.

     “PSI Series A Preferred Stock” shall mean the 14% Series A Redeemable
Cumulative Preferred Stock, par value $0.01 per share, of PSI.

     “PSI Series B Preferred Stock” shall mean the 12% Series B Redeemable
Cumulative Preferred Stock, par value $0.01 per share, of PSI.

     “PSI Shares” shall mean each share of PSI Common Stock, PSI Series A
Preferred Stock and PSI Series B Preferred Stock issued and outstanding on the
date hereof.

7



--------------------------------------------------------------------------------



 



     “PSI Stockholders Agreement” shall mean that certain Stockholders Agreement
of PSI, dated October 2, 2002, between Leonard Green and the other stockholders
of PSI.

     “PSI Warrants” shall mean the warrants issued by PSI, each of which is
exercisable to purchase one (1) share of PSI Common Stock.

     “PSI Welfare Plan” shall have the meaning set forth in Section 3.22.

     “Registered Intellectual Property” means all United States, international
and foreign: (a) patents and patent applications (including, without limitation,
provisional applications); (b) registered Trademarks; (c) registered copyrights
and applications for copyright registration; and (d) Domain Name registrations.

     “Registration Statement” shall have the meaning set forth in Section 5.8.

     “Representatives” shall have the meaning set forth in Section 11.2.

     “Represented Holder” shall have the meaning set forth in Section 11.1.

     “Rules” shall have the meaning set forth in Section 5.8.

     “Securities Act” shall have the meaning set forth in Section 5.8.

     “Sellers” shall mean GEI III, GEI Side III, each of the other stockholders
and warrantholders of PSI signatory hereto and each of the other stockholders
and warrantholders who shall execute an instrument of joinder to become a party
to this Agreement after the date hereof and prior to the Closing Date.

     “Sellers’ Representative” shall have the meaning set forth in Section 11.1.

     “Series A Preferred Share Purchase Price” shall have the meaning set forth
in Section 2.3.

     “Series B Preferred Share Purchase Price” shall have the meaning set forth
in Section 2.3.

     “Subsidiary” (whether or not capitalized) shall mean any corporation fifty
percent (50%) or more of whose outstanding voting securities, or any
partnership, limited liability company, joint venture or other entity fifty
percent (50%) or more of whose equity or ownership interests, are directly or
indirectly owned by a Person.

     “Subsequent IVAX Shares Consideration” shall mean a number of shares of
IVAX Common Stock equal to twelve million five hundred thousand dollars
($12,500,000) divided by the IVAX Shares Average Closing Price, rounded down to
the nearest whole share.

     “Tax” shall mean any federal, state, municipal, county, parish, local or
foreign income, gross receipts, franchise, estimated, alternative minimum,
add-on minimum, sales, use, transfer, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,

8



--------------------------------------------------------------------------------



 



social security, unemployment, disability, payroll, license, employee or other
withholding, or other tax.

     “Termination Date” shall have the meaning set forth in Section 10.1.

     “Third Party Claim” shall have the meaning set forth in Section 7.4.

     “Trademarks” shall have the meaning set forth in the definition of
Intellectual Property in this Article 1.

ARTICLE 2
Sale and Purchase

     2.1 Sale and Purchase. On the terms and subject to the conditions of this
Agreement, each of the Sellers agrees to sell the PSI Securities set forth
opposite such Seller’s name on Schedule I attached hereto (which, in the
aggregate, constitute at least 90% of all of the issued and outstanding PSI
Securities of each class) to IVAX free and clear of all Liens, and IVAX agrees
to purchase such PSI Securities. Such sale and purchase shall occur at the
Closing.

     2.2 Closing. Subject to the satisfaction or waiver of all of the conditions
set forth in Articles 8 and 9 of this Agreement (other than conditions that can
only be satisfied on the Closing Date, but subject to the waiver or satisfaction
of these conditions), the closing of the transactions contemplated hereunder
(the “Closing”) shall take place at the offices of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., Museum Tower, Suite 2200, 150 West Flagler
Street, Miami, Florida 33130, at 10:00 a.m., local time, on the earlier of:
(x) such Business Day as IVAX and the Sellers’ Representative may mutually
designate in writing promptly after the satisfaction or waiver of all of the
conditions set forth in Articles 8 and 9 of this Agreement (other than
conditions that can only be satisfied on the Closing Date, but subject to the
waiver or satisfaction of these conditions), and (y) the Termination Date. All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have taken, delivered and executed simultaneously, and no proceeding
shall be deemed taken nor documents deemed executed or delivered until all have
been taken, delivered and executed. At the Closing, the Sellers and PSI, as the
case may be, will deliver, or will cause to be delivered, to IVAX, the
certificates, Consents and other items described in Article 9, and such other
documents and instruments as IVAX may reasonably request. At the Closing, IVAX
will deliver, or will cause to be delivered, to PSI or the Sellers, as the case
may be, the certificates and other items described in Article 8, and such other
documents and instruments as PSI may reasonably request. The date on which the
Closing occurs shall be referred to herein as the “Closing Date.”

     2.3 Allocation of Consideration; Other Proceedings at Closing.

          2.3.1 Allocation of Consideration. At the Closing, IVAX shall:

     (i) deliver:

     (A) for each share of PSI Series A Preferred Stock issued and outstanding
on the Closing Date, an amount in cash equal to the Liquidation Preference in
respect thereof (as defined in the Restated

9



--------------------------------------------------------------------------------



 



Certificate of Incorporation of PSI) as of the Closing Date (the “Series A
Preferred Share Purchase Price”); plus

     (B) for each share of PSI Series B Preferred Stock issued and outstanding
on the Closing Date, an amount in cash equal to the Liquidation Preference in
respect thereof (as defined in the Restated Certificate of Incorporation of PSI)
as of the Closing Date (the “Series B Preferred Share Purchase Price”); plus

     (C) for each share of PSI Common Stock issued and outstanding on the
Closing Date that is held by a member of the management team of PSI as indicated
on Schedule I attached hereto (each such share, a “Management Common Share”),
(1) an amount in cash equal to the sum of (x) $1.00 and (y) the Per Common
Equivalent Cash Consideration plus (2) a number of shares of IVAX Common Stock
equal to the Initial Per Share Management IVAX Shares Consideration, rounded
down to the nearest whole share, with cash paid in lieu of any fractional shares
so rounded down; plus

     (D) for each share of PSI Common Stock issued and outstanding on the
Closing Date that is not a Management Common Share, (1) an amount in cash equal
to the Per Common Equivalent Cash Consideration plus (2) a number of shares of
IVAX Common Stock equal to the Initial Per Share IVAX Shares Consideration,
rounded down to the nearest whole share, with cash paid in lieu of any
fractional shares so rounded down; plus

     (E) for each PSI Warrant outstanding on the Closing Date, (1) an amount in
cash equal to the difference between (x) the Per Common Equivalent Cash
Consideration minus (y) the exercise price per share of PSI Common Stock of such
PSI Warrant plus (2) a number of shares of IVAX Common Stock equal to the
Initial Per Share IVAX Shares Consideration, rounded down to the nearest whole
share, with cash paid in lieu of any fractional shares so rounded down;

     (ii) deliver the Subsequent IVAX Shares Consideration to an escrow agent
designated and compensated by IVAX and reasonably acceptable to PSI (the “Escrow
Agent”), for the benefit of the record holders of shares of PSI Common Stock and
PSI Warrants immediately prior to the Closing, in accordance with an escrow
agreement substantially in the form attached hereto as Exhibit A (the “Escrow
Agreement”).

          2.3.2 The cash amounts payable pursuant to Section 2.3.1(i) shall be
made by IVAX to each of the Sellers by wire of immediately available funds to
such account or accounts as the Sellers’ Representative shall specify in writing
at least 3 days prior to the Closing Date, and the certificates representing
shares of IVAX Common Stock deliverable pursuant to Section 2.3.1(i) shall be
delivered to the Sellers’ Representative for distribution to the Sellers.

10



--------------------------------------------------------------------------------



 



          2.3.3 To the extent that a Seller has an Affiliate Loan obligation as
set forth in Schedule 2.3.3, as of the date of any payment to such Seller
pursuant to this Agreement, the amount of such payment shall be reduced by the
amount owing from such Seller at the time of such payments. The amount of any
such reduction shall represent repayment and full satisfaction to PSI or
Phoenix, as the case may be, of the same amount so owing.

          2.3.4 In the event this Agreement is executed (either on the date
hereof or through the execution of an instrument of joinder to this Agreement)
by Sellers beneficially owning fewer than 100% of the issued and outstanding PSI
Shares, the consideration provided for in this Article 2 will be proportionately
reduced, and such consideration will be paid to the Sellers subsequently by IVAX
as merger consideration following consummation of a “short form” merger in
compliance with Delaware law. In such event, the indemnification provisions of
Section 7.3 will apply in respect of any assertion of dissenters’ or appraisal
rights.

          2.3.5 At the Closing, the Sellers shall deliver to IVAX one or more
certificates representing all of the securities owned by such Sellers set forth
on Schedule I attached hereto, and each such certificate shall be duly and
validly endorsed in favor of IVAX or accompanied by a duly and validly executed
stock power.

ARTICLE 3
Representations and Warranties of PSI

     Except as set forth in the disclosure Schedules to this Agreement, which
Schedules are incorporated by reference herein, or as disclosed in the PSI
Financial Statements, PSI represents and warrants to IVAX that all of the
statements contained in this Article 3 are true as of the date of this Agreement
(or, if made as of a specified date, as of such date). For purposes of the
representations and warranties of PSI contained herein, disclosure in any
Schedule of any facts or circumstances shall be deemed to be adequate response
and disclosure of such facts or circumstances with respect to all
representations and warranties by PSI calling for disclosure of such
information, whether or not such disclosure is specifically associated with or
purports to respond to one or more or all of such representations or warranties,
if it would be clearly apparent to a person other than a member of management of
PSI or Phoenix that it is also applicable to such other Schedule. The inclusion
of any information in any Schedule or other document delivered by PSI pursuant
to this Agreement shall not be deemed to be an admission or evidence of the
materiality of such item, nor shall it establish a standard of materiality for
any purpose whatsoever.

     3.1 Organization, Standing and Power. Each of PSI and Phoenix is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business as it is now being conducted, to own or use the properties and
assets that it purports to own or use and to engage in and consummate the
transactions contemplated hereby. Each of PSI and Phoenix is duly qualified to
do business as a foreign corporation, and is in good standing, under the laws of
each jurisdiction in which either the ownership or use of the properties or
assets owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to be so qualified or in
good standing would not individually or in the aggregate, have a PSI Material
Adverse Effect. Each of PSI and Phoenix has full corporate power and authority
to enter into this Agreement and consummate the transactions contemplated
hereby.

11



--------------------------------------------------------------------------------



 



     3.2 Authorization; Enforceability. The execution, delivery and performance
of this Agreement by each of PSI and Phoenix and the consummation of the
transactions contemplated hereby by each of PSI and Phoenix have been duly
authorized by all requisite corporate action on the part of each of PSI and
Phoenix. Assuming the due authorization, execution and delivery of this
Agreement by each of the other parties hereto, this Agreement constitutes the
legal, valid and binding obligation of each of PSI and Phoenix, enforceable
against each of PSI and Phoenix in accordance with its terms, except to the
extent that its enforcement is limited by bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to or affecting the
enforcement of creditors’ rights generally and except insofar as the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be limited by applicable Law.

     3.3 No Violation or Conflict. Except for the Consents as may be required
under, and other applicable requirements of, the HSR Act, the execution,
delivery and performance of this Agreement by each of PSI and Phoenix and the
consummation by each of PSI and Phoenix of the transactions contemplated hereby:
(a) do not and will not violate or conflict with any term or provision of the
Certificate of Incorporation or Bylaws (or other organizational documents) of
PSI or Phoenix; (b) do not and will not violate any Law or, to the Knowledge of
PSI, any Order applicable to PSI or Phoenix (other than such violations which
(i) would not, individually or in the aggregate, have a PSI Material Adverse
Effect or (ii) would become applicable as a result of the business or activities
in which IVAX is or proposes to be engaged or as a result of any acts or
omissions by, or the status of any facts pertaining to, IVAX); and (c) do not
and will not, with or without the passage of time or the giving of notice or
both, result in the breach or violation of, or constitute a default, cause the
acceleration of performance or require any Consent under or result in the
creation of any Lien upon, any PSI Security, any capital stock of Phoenix or any
property or asset of PSI or Phoenix pursuant to any Contract to which PSI or
Phoenix is a party, except for those Contracts listed on Schedule 3.3(i).
Schedule 3.3(ii) lists the Consents (and the Contracts set forth on
Schedule 3.3(i) which give rise to such Consents) that PSI or Phoenix are
required to obtain prior to the Closing. Except as set forth on
Schedule 3.3(iii), there is no Consent which if not obtained prior to the
Closing could, individually or in the aggregate, have a PSI Material Adverse
Effect.

     3.4 Certificate of Incorporation, Bylaws and Minute Books. A true and
complete copy of the Certificate of Incorporation (as amended and in effect),
Bylaws (as amended and in effect) and minute books of each of PSI and Phoenix
have been made available to IVAX or its representatives on or prior to the date
hereof. A true and complete copy of records of all transfers and cancellations
of securities of PSI since its merger with PSI Acquisition Sub Inc. in 2002 has
been made available to IVAX or its representatives prior to the date hereof.

     3.5 Consent of Agencies. Except for notification pursuant to, and
expiration or termination of the waiting period under, the HSR Act, no Consent
of any Agency is required to be made, filed or obtained by PSI or Phoenix in
connection with the execution, delivery or performance by PSI, Phoenix or any
Seller of this Agreement or the consummation by PSI, Phoenix or any Seller of
the transactions contemplated hereby, except for such Consents, if not made,
filed or obtained by PSI or Phoenix or any Seller, which would not, individually
or in the aggregate, have a PSI Material Adverse Effect.

     3.6 PSI Financial Statements. PSI has made available to IVAX or its
representatives true and complete copies of the PSI Financial Statements. The
PSI Financial Statements have been prepared from the books and records of PSI
and Phoenix, have been prepared in accordance with

12



--------------------------------------------------------------------------------



 



GAAP applied on a consistent basis during the periods presented (except as may
be stated in the notes thereto), and present fairly the financial condition,
results of operations and cash flows of PSI and Phoenix as of the times and for
the periods referred to therein in all material respects.

     3.7 Absence of Undisclosed Liabilities. Except as set forth in the PSI
Financial Statements referred to in the preamble to this Article 3 or on
Schedule 3.7, and except for liabilities, commitments and obligations incurred
since the Balance Sheet Date incurred in the Ordinary Course of Business, none
of which would give rise to a breach of the representation and warranty set
forth in Section 3.28.2 hereof, neither PSI nor Phoenix has any liability,
commitment or obligation material to PSI or Phoenix, whether absolute,
unaccrued, contingent or otherwise, that would be required to be disclosed,
reflected or reserved against in a balance sheet of PSI or Phoenix (including
the related notes thereto, where applicable) prepared in accordance with GAAP.

     3.8 Subsidiaries. PSI does not have, and has never had, any Subsidiaries
other than Phoenix and PSI Acquisition Sub, Inc., a Delaware corporation. Except
as set forth on Schedule 3.8, Phoenix has no Subsidiaries. The authorized
capital stock of Phoenix consists solely of one thousand (1,000) shares of
Phoenix Common Stock, of which one thousand (1,000) shares are issued and
outstanding, one hundred percent (100%) of which are owned by PSI. Except as set
forth on Schedule 3.8 and for the Phoenix Common Stock owned by PSI, neither PSI
nor Phoenix owns any capital stock or other equity or ownership interest in any
entity (including, without limitation, any corporation, unincorporated
organization, partnership, limited liability company, association, joint-stock
company, joint venture or trust). All such capital stock and other equity or
ownership interests, including, without limitation the capital stock and other
equity or ownership interests set forth on Schedule 3.8 and the Phoenix Common
Stock, are solely owned of record and beneficially owned by either PSI or
Phoenix, as the case may be, free and clear of any and all Liens.

     3.9 Brokers and Finders. Except as set forth on Schedule 3.9 and except for
the fee of LGP, to be paid as set forth in Section 8.11, neither PSI, Phoenix,
any Seller nor their respective Affiliates has employed any financial advisor,
broker or finder and none of them has incurred and none of them will incur any
broker’s, finder’s, investment banking, or similar fees, commissions or expenses
to any other Person in connection with the transactions contemplated by this
Agreement.

     3.10 Capitalization. The authorized capital stock of PSI consists solely of
(a) fifty million (50,000,000) shares of PSI Common Stock, of which forty
million (40,000,000) shares are issued and outstanding, (b) six million
(6,000,000) shares of preferred stock, par value $0.01 per share, of which
(i) three million (3,000,000) shares have been designated as PSI Series A
Preferred Stock, of which two million seven hundred thirty-one thousand one
hundred eighty-three (2,731,183) shares are issued and outstanding and
(ii) three million (3,000,000) shares have been designated as PSI Series B
Preferred Stock, of which two million seven hundred thirty-one thousand one
hundred eighty-three (2,731,183) shares are issued and outstanding. No class of
equity securities of PSI exists other than the stock noted above. The stock
noted above represents one hundred percent (100%) of the issued and outstanding
capital stock of PSI. All of the outstanding shares of the PSI Shares have been
duly authorized and validly issued and are credited as fully paid and
non-assessable, with no personal liability attaching to the ownership thereof.
Except as set forth on Schedule 3.10, there are no dividends which have accrued
or been declared but are unpaid on the capital stock of PSI. No securities
issued by PSI from the date of

13



--------------------------------------------------------------------------------



 



its incorporation to the date hereof were issued in violation of the preemptive
or similar rights of any Person. All Taxes (including, without limitation,
documentary stamp Taxes) required to be paid in connection with the issuance and
any transfers of any shares of the PSI Shares prior to the date hereof have been
paid.

     3.11 Stock Options, Warrants, Rights. Except as set forth on Schedule 3.11
and except for three million ten thousand seven hundred fifty-two (3,010,752)
PSI Warrants with an exercise price of $0.01 per share of PSI Common Stock,
neither PSI nor Phoenix has any (a) commitment to issue, sell or repurchase, and
there are no rights, subscriptions, warrants, options, conversion rights, calls,
preemptive rights or agreements of any kind outstanding to issue or sell, any
shares of any of their respective capital stock (except as set forth in the PSI
Stockholders Agreement) or (b) securities or obligations of any kind convertible
or exchangeable into shares of any class of their respective capital stock.

     3.12 Compliance with Laws. Except as set forth on Schedule 3.12, each of
PSI and Phoenix has all Licenses, certificates of authority, Orders and
approvals of, and has made all filings, applications and registrations with, all
Agencies that are required in order to permit each to lawfully carry on its
respective business as presently conducted, including, without limitation, under
the Food, Drug and Cosmetic Act of 1938, as amended, and the rules and
regulations of the Food and Drug Administration and any other Agency with
jurisdiction over PSI or Phoenix or their respective businesses or operations,
except for failures to hold such Licenses, certificates of authority, Orders and
approvals and failures to have made such filings, applications and
registrations, which, individually or in the aggregate, would not have a PSI
Material Adverse Effect. All such Licenses, certificates of authority, Orders
and approvals are in full force and effect and no suspension or cancellation of
any of them is pending or, to the Knowledge of PSI, threatened. Neither PSI nor
Phoenix is in material default under any such License, certificate of authority,
Order or approval. Neither PSI nor Phoenix has received written notice that any
Agency will not renew any currently held License, certificate of authority,
Order or approval of such Agency in the ordinary course of business or will do
so only upon unduly burdensome conditions. Except as set forth on
Schedule 3.3(ii), neither this Agreement nor the transactions contemplated
hereby shall cause the revocation or cancellation of any License, certificate of
authority, Order or approval, except for any such event that would not,
individually or in the aggregate, have a PSI Material Adverse Effect. Except as
set forth on Schedule 3.12 and except for instances of noncompliance as would
not, individually or in the aggregate, cause a PSI Material Adverse Effect, each
of PSI and Phoenix has conducted its business in compliance with all applicable
Laws and Orders including, without limitation, Laws relating to (a) product
quality and the licensing, development, manufacture, packaging, distribution and
marketing of products, (b) equal employment, discrimination, employment and
health and safety, (c) building, zoning and land use and (d) disclosure, usury,
foreign corrupt practices and antitrust. No representation or warranty is made
in this Section 3.12 with respect to Environmental Laws. The forms, procedures,
and practices used by PSI and Phoenix including, without limitation, those
relating to the licensing, development, manufacture, packaging, distribution and
marketing of products and to sales, marketing, advertising, distribution and
collection activities are in compliance with all such Laws and Orders, except
for instances of noncompliance as would not, individually or in the aggregate,
cause a PSI Material Adverse Effect, and neither PSI nor Phoenix has received
any written notice from any Agency that it is not in compliance in any of these
areas, except for violations or possible violations which would not,
individually or in the aggregate, cause a PSI Material Adverse Effect. PSI has
made available to IVAX or its representatives true and correct copies of (x) all
correspondence from any Agency or Court asserting that PSI or Phoenix is not,

14



--------------------------------------------------------------------------------



 



or was not during the past five (5) years, in compliance with any Law or Order
and (y) all reports of inspections of any business, property or facility of PSI
or Phoenix under any applicable Law or Order or conducted by any Agency or Court
that are in the possession of PSI or Phoenix.

     3.13 Intentionally omitted.

     3.14 Intentionally omitted.

     3.15 Environmental Matters. Except as set forth on Schedule 3.15 (which
will include all written reports made to IVAX by environmental consultants) and
except as would not cause a PSI Material Adverse Effect: (a) each of PSI and
Phoenix is in compliance with all terms and conditions of all Environmental
Laws, and without limiting the generality of the foregoing, each of PSI and
Phoenix has obtained, and is in compliance with, all Licenses that are required
pursuant to any Environmental Law for the occupation of its facilities and the
operation of its business, and reasonably believes that each such License will
be renewed effective prior to its expiration; (b) neither PSI nor, to the
Knowledge of PSI, any previous owner or operator of any real property owned
and/or operated by PSI or Phoenix (the “PSI Properties”) or any business owned
or operated by PSI or Phoenix, has received within the three (3) years preceding
the date hereof notice alleging noncompliance with any Environmental Law;
(c) with regard to any PSI Property, there is no existing condition which may
interfere with or prevent compliance or continued compliance with any
Environmental Law or which may give rise to any common law or other legal
liability under any Environmental Law, including, but not limited to, liability
under the Comprehensive Environmental Response, Compensation and Liability Act,
as amended, and the Solid Waste Disposal Act, as amended and (d) none of the
following exists, nor has existed during the past three (3) years, at any PSI
Property: (i) underground storage tanks; (ii) asbestos containing materials or
lead containing paint or plumbing in any structure (except as permitted by and
in accordance with Environmental Law); (iii) materials or equipment containing
polychlorinated biphenyls; or (iv) landfills, surface impoundments or disposal
areas. Except as set forth on Schedule 3.15, (x) there is no civil, criminal or
administrative action, demand, claim, investigation or proceeding pending or, to
PSI’s Knowledge, threatened against PSI or Phoenix or any of their respective
Affiliates with regard to any PSI Property under any Environmental Law and
(y) neither PSI nor Phoenix has expressly assumed or undertaken any obligation
or liability, including, without limitation, any obligation for corrective or
remedial action, of any other Person relating to any Environmental Law. This
Section 3.15 sets forth all of PSI’s representations and warranties with respect
to any Environmental Laws or environmental matters.

     3.16 PSI Stockholders. All of the stockholders and warrantholders of PSI
are listed on Schedule I. With respect to each of the PSI Common Stock, the PSI
Series A Preferred Stock and the PSI Series B Preferred Stock, Schedule 3.16
sets forth all of the stockholders of such class or series of capital stock, the
number of shares owned by each such stockholder and the percentage of such class
or series of capital stock owned by such stockholder (on both a non-diluted
basis and a fully diluted basis (including, without limitation, the shares of
PSI Common Stock into which any PSI Warrant is exercisable)). With respect to
each PSI Warrant, Schedule 3.16 sets forth all of the holders of such
securities, the number of shares of PSI Common Stock into which each such
security is exercisable, the percentage of such type of security owned by such
holder and the percentage of PSI Common Stock owned by such holder upon exercise
of such security on a fully diluted basis (including, without limitation, the
shares of PSI Common Stock into which such PSI Warrant is exercisable).

15



--------------------------------------------------------------------------------



 



     3.17 Real Property.

          3.17.1 Schedule 3.17.1 sets forth a list and description of all real
estate owned by PSI or Phoenix (the “PSI Real Property”) and all real estate
previously owned by PSI or Phoenix. PSI has made available to IVAX or its
representatives a correct and complete copy of the deed and acquisition
agreement for each tract of the PSI Real Property. All such PSI Real Property is
owned by PSI or Phoenix in fee simple, free and clear of all Liens, except:
(i) as described on Schedule 13.17.1, (ii) for Taxes and general and special
assessments not yet delinquent and (iii) for other Liens that do not materially
interfere with PSI’s or Phoenix’s use and operation of such PSI Real Property or
materially detract from or diminish the value thereof. Except as set forth on
Schedule 3.17.1: (a) PSI has no Knowledge of, and has not received any written
notice of (i) material violations of building codes and/or zoning ordinances or
other governmental or regulatory laws affecting the PSI Real Property,
(ii) existing, pending or threatened condemnation proceedings affecting the PSI
Real Property or (iii) existing, pending or threatened zoning, building or other
moratoria proceedings, restrictive allocations or similar matters which could
reasonably be expected to materially and adversely affect the use of the PSI
Real Property for its current use, (b) to PSI’s Knowledge the improvements on
the PSI Real Property are in all material respects in good operating condition
and in a state of good and working maintenance and repair, ordinary wear and
tear excepted, (c) each PSI Real Property is served by water, electric, sewer,
sanitary sewer and storm drain facilities and PSI believes each PSI Real
Property has adequate rights of access to dedicated public ways and (d) to PSI’s
Knowledge, the PSI Real Property is free of any right of possession or claim of
right of possession of any party other than PSI or Phoenix.

          3.17.2 Schedule 3.17.2 sets forth a list and description of all leases
pursuant to which PSI or Phoenix is lessee or lessor of any real property (the
“PSI Leases”). Except as indicated on Schedule 3.17.2, each PSI Lease is valid
and binding on PSI or Phoenix, as the case may be, and, to the Knowledge of PSI,
the other party thereto, and is in full force and effect subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity, and was entered into on
an arm’s length basis with Persons not Affiliated with PSI or Phoenix. Except in
each case as would not result in a PSI Material Adverse Effect, each of PSI and
Phoenix has performed all obligations required to be performed by it under, is
not in breach, violation or default or, to the Knowledge of PSI, alleged to be
in breach, violation or default in respect of, any PSI Lease, and no event has
occurred which, with due notice or lapse of time or both, would constitute such
a breach, violation or default. Except as indicated on Schedule 3.17.2, to the
Knowledge of PSI, no other party to any PSI Lease is in breach, violation or
default in respect thereof, and no event has occurred which, with due notice or
lapse of time or both, would constitute such a breach, violation or default, and
none of such parties has notified PSI or Phoenix that it intends to terminate or
alter such PSI Lease. PSI has delivered to IVAX true and complete copies of all
PSI Leases. Except set forth on Schedule 3.17.2, all PSI Leases are terminable
by PSI or Phoenix, without penalty to PSI or Phoenix, upon not more than thirty
(30) days’ notice. PSI has no Knowledge of, and has not received any written
notice of (i) material violations of building codes and/or zoning ordinances or
other Laws affecting improvements located on property subject to a PSI Lease,
(ii) existing, pending or threatened condemnation proceedings affecting property
subject to a PSI Lease or (iii) existing, pending or threatened zoning, building
or other moratoria proceedings, restrictive allocations or similar matters which
could reasonably be expected to materially and adversely affect use of the
property subject to a PSI Lease for its current use.

16



--------------------------------------------------------------------------------



 



     3.18 Personal Property. Each of PSI and Phoenix is in possession of and has
good title to, or has valid leasehold interests in, all tangible personal
property used in the business of PSI or Phoenix. Except as set forth on
Schedule 3.18, all such tangible personal property is owned by PSI or Phoenix
free and clear of all Liens, other than those Liens that do not materially
interfere with the current use of such property or materially detract from the
value thereof, or is leased under a valid and subsisting lease (a copy of each
of which has been made available to IVAX or its representatives), and in any
case, is in all material respects in good working order and condition, ordinary
wear and tear excepted. Neither PSI nor Phoenix is in, and neither has received
any notice or has any Knowledge of, any default in any material respect under
any lease for personal property, and, to the Knowledge of PSI, there has not
occurred any event that with the lapse of time or the giving of notice or both
would constitute such a default under any lease for personal property.

     3.19 Insurance. Schedule 3.19 sets forth a true and complete list and
description of all insurance policies in effect as of the date hereof providing
coverage with respect to the business or assets of PSI or Phoenix. Except as set
forth in Schedule 3.19, each of such policies has been issued to PSI or Phoenix.
As of the date hereof, all premiums due under each such policy have been paid
when due, and neither PSI nor Phoenix has received any notice of cancellation or
termination in respect of any such policy which would be effective prior to the
end of the policy term.

     3.20 Employment Agreements. Except as set forth on Schedule 3.20, there are
no employment, indemnification, consulting or severance Contracts (including any
which would become payable or under which the vesting of rights or benefits
would be accelerated as a result of the transactions contemplated hereby)
between PSI or Phoenix and any of their respective officers, directors,
consultants or employees. PSI has made available to IVAX or its representatives
correct and complete copies of each such Contract. Except for the Management
Agreement, neither PSI nor Phoenix has entered into any Contract for the
management of its business or any part thereof other than with its directors,
officers or employees. Except as set forth on Schedule 3.20, to the Knowledge of
PSI, no executive or key employee has any plans to terminate employment with PSI
or Phoenix.

     3.21 Labor Relations. Neither PSI nor Phoenix: (a) is, nor during the past
five (5) years has been, a party to or bound by any organized labor or
collective bargaining contract, agreement, arrangement or understanding; (b) has
experienced any strike, material grievance, claim of unfair labor practices or
other collective bargaining dispute; or (c) has committed any unfair labor
practice that could reasonably be expected to result in material liability to
PSI or Phoenix. PSI has no Knowledge of any organizational effort being made or
threatened, or which was made or threatened during the past five (5) years, by
or on behalf of any labor union with respect to the employees of PSI or Phoenix.
Without limiting the generality of the foregoing, no unfair labor practice
complaint is pending or, to the Knowledge of PSI, threatened, against PSI or
Phoenix and no Person has made any claim, and to the Knowledge of PSI, there is
no basis for any claim, against PSI or Phoenix under any Law relating to
employees or employment practices, including, without limitation, those relating
to age, gender and racial discrimination, wages and working hours, in each case
that could reasonably be expected to result in material liability to PSI or
Phoenix.

     3.22 Employee Benefits.

17



--------------------------------------------------------------------------------



 



          3.22.1 Schedule 3.22.1 sets forth a list of all PSI Plans.
Schedule 3.22.1 also identifies each PSI Plan that constitutes an “employee
pension benefit plan” (a “PSI Pension Plan”) or an “employee welfare benefit
plan” (a “PSI Welfare Plan”), as such terms are defined in ERISA. PSI has made
available to IVAX or its representatives correct and complete copies of each PSI
Plan. In addition, PSI has made available to IVAX or its representatives
current, correct and complete copies of the most recent (i) IRS determination
letter and any outstanding request for a determination letter; (ii) Form 5500
and attached Schedule B, if any, (including any related actuarial valuation
report) with respect to the last two plan years for each plan; (iii) certified
financial statements, if any; (iv) collective bargaining agreements or other
such contracts, if any; and (v) Form 5310 and any related filings with the
Pension Benefit Guaranty Corporation with respect to the last six plan years for
each plan subject to Title IV of ERISA, if any.

          3.22.2 Except as set forth on Schedule 3.22.2, (i) none of the PSI
Plans is a “multiemployer plan,” as such term is defined in ERISA, (ii) none of
PSI, Phoenix or any other Person maintains a voluntary employees’ beneficiary
association to implement a PSI Plan, (iii) none of the PSI Pension Plans is
subject to the minimum funding requirements of Code Section 412 or Title IV of
ERISA and (iv) neither PSI nor Phoenix maintains or has entered into any
document, plan or agreement that contains, directly or indirectly, any change in
control provision that could cause an increase or acceleration of benefits or
benefit entitlements to any current or former director, officer, consultant or
employee of PSI or Phoenix or other event that could cause an increase in
liability for benefits or benefit entitlements to PSI or Phoenix as a result of
the transactions contemplated by this Agreement.

          3.22.3 With respect to each PSI Plan: (i) each PSI Pension Plan that
is intended to qualify under Sections 401(a) and 501(a) of the Code is based
upon a standardized prototype plan that has received a favorable opinion letter
as to its qualification under the Code; and (ii) except as set forth on
Schedule 3.22.3, each PSI Plan that is intended to meet the requirements of Code
Section 79, 125, 401(a) or 401(k) complies in all material respects with, and
has complied in all material respects with, such requirements since the Plan’s
inception; (iii) there are no actions, suits or claims pending, or to the
Knowledge of PSI, threatened, that could reasonably be expected to result in any
material liability to PSI or Phoenix, and PSI has no Knowledge of any fact that
could give rise to any such action, suit or claim, except for benefit claims
payable in the ordinary course of business consistent with past practices;
(iv) neither PSI, Phoenix nor any employee or director of PSI or Phoenix nor any
fiduciary of any PSI Plan has, with respect to any PSI Plan engaged in a
prohibited transaction, as such term is defined in Code Section 4975 or ERISA
Section 406 that is not exempt under Code Section 4975(d) or ERISA Section 408,
that would subject PSI, Phoenix or any other Person to any Taxes, penalties or
other liabilities resulting from prohibited transactions under Code Section 4975
or under ERISA Sections 409 or 502(i); (v) no event has occurred and no
condition exists that would subject PSI, Phoenix or any other Person to any
material Tax under Code Section 4971, 4972, 4977 or 4979 or to a penalty under
ERISA Section 502(c) or 502(l); (vi) the plan administrator of each PSI Plan has
complied with the reporting and disclosure requirements of ERISA in all material
respects; (vii) all insurance premiums required to have been paid as of the
Closing Date have been paid; (viii) there are no leased employees (as such term
is defined in Code Section 414(n)) that must be taken into account with respect
to the requirements set forth under Code Section 414(n)(3) and (ix) PSI and
Phoenix have paid all amounts required under applicable Law and any PSI Plan to
be paid as a contribution to each PSI Plan through the date hereof.

18



--------------------------------------------------------------------------------



 



          3.22.4 With respect to any PSI Welfare Plan:

               (i) each such PSI Welfare Plan that is intended to meet the
requirements for Tax-favored treatment under Subchapter B of Chapter 1 of the
Code meets such requirements;

               (ii) there is no “disqualified benefit” (as such term is defined
in Code Section 4976(b)) that would subject PSI or Phoenix to a material Tax
under Code Section 4976(a); and

               (iii) each such PSI Welfare Plan that is a “group health plan”
(as such term is defined in Code Section 5000(b)(1)) has complied in all
material respects with the applicable requirements of Code Sections 4980B and
9801 and Parts 6 and 7 of Title I of ERISA; and each PSI Welfare Plan (including
any such plan covering former or retired employees of PSI or Phoenix) may be
amended or terminated by PSI on or at any time after the Closing Date without
subjecting PSI or Phoenix to any liability therefor, other than for benefits
accrued as of the date of such amendment or termination or administrative
charges as a result of such termination.

     3.23 Litigation; Investigation. Except as set forth on Schedule 3.23, there
is no investigation by or before any Agency or Court and there is no action,
suit, proceeding, investigation or claim pending, or, to the Knowledge of PSI,
threatened, against PSI or Phoenix, or, to the Knowledge of PSI, involving any
of PSI’s or Phoenix’s respective Affiliates, employees or stockholders in their
respective capacities as such or their respective properties or assets that
could reasonably be expected to give rise to an indemnification claim against
PSI or Phoenix.

     3.24 Related Parties. Except for the PSI Stockholders Agreement and the
Management Agreement and as set forth on Schedule 3.24, no director, officer or
key employee of PSI or Phoenix, no General Partner of LGP, GEI III or GEI Side
III nor any manager, control person or executive officer or director of LGP, GEI
III or GEI Side III, and, to the Knowledge of PSI, no stockholder of PSI or
Phoenix: (a) owns, directly or indirectly, any interest in any Person which is a
competitor of PSI or Phoenix, a supplier of PSI or Phoenix, or a customer of PSI
or Phoenix, except for the ownership of not more than five percent (5%) of the
outstanding stock of any company listed on a national securities exchange or an
interdealer quotation system; (b) owns, directly or indirectly, in whole or in
part, any material property, asset or right, real, personal or mixed, tangible
or intangible, which is utilized in the operation of the business of PSI or
Phoenix; or (c) has an interest in or is, directly or indirectly, a party to any
Contract to which PSI or Phoenix is a party or by which any of their respective
properties or assets is bound, including, without limitation, any loan to or
from PSI or Phoenix (except, in the case of this clause (c), for Contracts with
customers or suppliers listed on Schedule 3.24 and entered into in the Ordinary
Course of Business for goods or services on terms and at prices customary for
arm’s-length transactions with third parties for such goods or services, loans
from PSI or Phoenix that are repaid in full prior to or at the Closing, and the
employment, indemnification, consulting or severance agreements set forth on
Schedule 3.20). The Affiliate Loans set forth on Schedule 2.3.3 are the only
Affiliate Loans.

     3.25 Intentionally omitted.

19



--------------------------------------------------------------------------------



 



     3.26 Absence of Changes. Except as set forth on Schedule 3.26, since the
Balance Sheet Date, each of PSI and Phoenix has conducted its business only in
the Ordinary Course of Business, and (a) there has not been any PSI Material
Adverse Effect and, to the Knowledge of PSI, no event, development or other
circumstance has occurred that could reasonably be expected to result in a PSI
Material Adverse Effect, (b) there has not been any damage, destruction, loss or
casualty to property or assets of PSI or Phoenix with a value in excess of five
hundred thousand dollars ($500,000), whether or not covered by insurance,
(c) neither PSI nor Phoenix has issued, sold or authorized for issuance or sale,
shares of any class or series of its securities (including, without limitation,
by way of stock split or dividend) or any subscriptions, options, warrants,
rights or convertible securities or entered into any agreements or commitments
of any character obligating it to issue or sell any such securities, (d) neither
PSI nor Phoenix has redeemed, purchased or otherwise acquired, directly or
indirectly, any shares of its capital stock or any option, warrant or other
right to purchase or acquire any such shares, (e) neither PSI nor Phoenix has
declared or paid any dividend or other distribution (whether in cash, stock or
other property) with respect to its capital stock, and (f) neither PSI nor
Phoenix has taken any action that, if taken after the date hereof, would
constitute a violation of any of clauses (a), (d), (e), (f), (g), (k) or (q) of
Section 6.1.2.

     3.27 Tax Matters. Each of PSI and Phoenix has filed all material Tax
returns required to have been filed, and such returns are true and correct in
all material respects. Each of PSI and Phoenix has paid or on the Most Recent
Balance Sheet has adequately reserved in accordance with GAAP for the payment of
all (x) Taxes that have or may become due pursuant to said returns or pursuant
to any assessment received with respect thereto and (y) material Taxes that had
accrued, but were not yet due or payable as of the dates thereof. Except as set
forth in Schedule 3.27: (i) no deficiency or proposed adjustment which has not
been settled or otherwise resolved for any amount of Taxes has been asserted or
assessed by any taxing authority against PSI or Phoenix; (ii) neither PSI nor
Phoenix has consented to extend the time in which any Taxes may be assessed or
collected by any taxing authority; (iii) neither PSI nor Phoenix has requested
or been granted an extension of the time for filing any Tax return to a date
later than the Closing Date; (iv) there is no action, suit, taxing authority
proceeding, or audit or claim for refund now in progress, pending or, to the
Knowledge of PSI, threatened against or with respect to PSI or Phoenix regarding
Taxes. Except as set forth in Schedule 3.27: (a) there is no Lien for Taxes
(other than for current Taxes not yet due and payable) upon any asset or
property of PSI or Phoenix; (b) neither PSI nor Phoenix will be required (i) as
a result of a change in method of accounting for a taxable period ending on or
prior to the Effective Date, to include any adjustment under Section 481(c) of
the Code (or any corresponding provisions of state, local or foreign income Tax
Law) in taxable income for any taxable period (or portion thereof) beginning
after the Effective Date or (ii) as a result of any “closing agreement,” as
described in Section 7121 of the Code (or any corresponding provision of state,
local or foreign income Tax Law), to include any item of income or exclude any
item of deduction from any taxable period (or portion thereof) beginning after
the Effective Date; (c) neither PSI nor Phoenix has been a member of an
affiliated group or filed or been included in a combined, consolidated or
unitary income Tax return; (d) neither PSI nor Phoenix is a party to or bound by
any Tax allocation or Tax sharing contract, agreement, arrangement or
understanding or has any current or potential contractual obligation to
indemnify any other Person with respect to Taxes; (e) neither PSI nor Phoenix
has made any payment, or is or will become obligated (under any contract,
agreement, arrangement or understanding entered into on or before the Effective
Date) to make any payment, that will be non-deductible under Section 280G of the
Code (or any corresponding provision of state, local or foreign income Tax Law);
(f) IVAX will not be required to deduct and withhold any amount

20



--------------------------------------------------------------------------------



 



pursuant to Section 1445(a) of the Code upon the consummation of the
transactions contemplated by this Agreement; (g) neither PSI nor Phoenix has
permanent establishment in any foreign country, as defined in the relevant Tax
treaty between the United States and such foreign country; and (h) no claim has
ever been made by a taxing authority in a jurisdiction where PSI or Phoenix does
not file Tax returns that it is or may be subject to Taxes assessed by such
jurisdiction.

     3.28 PSI Commitments.

          3.28.1 Schedule 3.28.1 sets forth all (a) Contracts to which PSI or
Phoenix is a party not made in the Ordinary Course of Business; (b) material
development, supply, distribution, investigator, manufacturing, packaging,
research, secrecy, confidentiality, specialty, licensing or purchase Contracts;
(c) Contracts with respect to the license of material Intellectual Property
rights, including, without limitation, computer software programs or
applications, except for any of the foregoing related to the use of “off the
shelf” computer software generally available to the public; (d) documents
granting any power of attorney with respect to the affairs of PSI or Phoenix;
(e) material working capital maintenance or guaranty agreements, suretyships and
bonds; (f) Contracts materially limiting or restraining PSI or Phoenix from
engaging or competing in any line of business or area or with any Person;
(g) partnership and joint venture Contracts; (h) Contracts relating to the
issuance or repurchase by PSI or Phoenix of any of its capital stock or other
securities; (i) indenture, mortgage, promissory note, loan agreement, guarantee
or other Contracts for the borrowing or lending of money; (j) Contracts which
involve a payment of more than one hundred thousand dollars ($100,000) (other
than open purchase orders entered into in the Ordinary Course of Business) and
have an unexpired term or require future performance over a period of more than
one (1) year and may not be canceled by PSI or Phoenix upon 60 days’ or less
notice without any liability, penalty or premium; (k) any other Contract not
covered by clauses (a) through (j), the loss of which, individually or together
with other similar Contracts, would result in a PSI Material Adverse Effect if
terminated or breached. The Contracts and items identified on Schedule 3.28.1
are hereinafter referred to, collectively, as the “PSI Commitments.”

          3.28.2 Except as set forth on Schedule 3.28.2, as of the date hereof,
each PSI Commitment is valid and binding on PSI or Phoenix, as the case may be,
and, to the Knowledge of PSI, the other parties thereto in accordance with its
terms. Except as set forth on Schedule 3.28.2 and except in each case as would
not result in a PSI Material Adverse Effect, each of PSI and Phoenix has
performed all obligations required to be performed as of the date hereof by it
under, is not in breach, violation or default or, to the Knowledge of PSI,
alleged to be in breach, violation or default in respect of, any PSI Commitment,
and no event has occurred which, with due notice or lapse of time or both, would
constitute such a breach, violation or default. To the Knowledge of PSI, no
other party to any PSI Commitment is in breach, violation or default, in respect
thereof, and no event has occurred which, with due notice or lapse of time or
both, would constitute such a breach, violation or default, and none of such
parties has notified PSI or Phoenix that it intends to terminate or alter such
PSI Commitment or reduce the volume of business done with PSI or Phoenix. PSI
has made available to IVAX or its representatives true and complete copies of
all PSI Commitments.

     3.29 Intentionally omitted.

21



--------------------------------------------------------------------------------



 



     3.30 Foreign Corrupt Practices Act. To the Knowledge of PSI, the internal
controls and procedures of PSI and Phoenix are sufficient to cause PSI and
Phoenix to comply with the Foreign Corrupt Practices Act. Since December 31,
2001, neither PSI or Phoenix, nor to the Knowledge of PSI or Phoenix, any
director, officer, agent, employee or other Person acting on behalf of PSI or
Phoenix, has used any corporate funds for unlawful contributions, payments,
gifts or entertainment or for the payment of other unlawful expenses relating to
political activity, or used any corporate funds to make any direct or indirect
unlawful payments to governmental or regulatory officials or others.

     3.31 Intellectual Property.

          3.31.1 Schedule 3.31.1 lists (i) all Registered Intellectual Property
owned by PSI or Phoenix and, to the Knowledge of PSI, lists any proceedings or
actions before any Court, the United States Patent and Trademark Office or
foreign equivalent, or any Internet Domain Name registrar substantially related
to any of the Registered Intellectual Property owned by PSI or Phoenix.

          3.31.2 Schedule 3.31.2 lists all material Trademarks (other than
Trademarks that constitute Registered Intellectual Property) owned by PSI or
Phoenix.

          3.31.3 Each item of PSI Intellectual Property owned by PSI or Phoenix,
including, without limitation, all Registered Intellectual Property owned by PSI
or Phoenix, is free and clear of any and all Liens, other than Liens that do not
materially interfere with PSI’s or Phoenix’s use of such PSI Intellectual
Property. Except as set forth on Schedule 3.31.3 or in any of the documents
specified on Schedule 3.31.4, PSI or Phoenix owns all material Trademarks and
material Domain Names used in connection with the operation or conduct of its
respective business or operations, including, without limitation, the sale of
any material product or material technology or the provision of any material
service by PSI or Phoenix.

          3.31.4 Except with respect to the PSI Intellectual Property listed on
Schedule 3.31.4 or licensed under any agreement listed in such Schedule, PSI or
Phoenix owns all material patents included in the PSI Intellectual Property. To
the extent that PSI or Phoenix has acquired ownership of any material patents or
material registered Trademarks included in the PSI Intellectual Property from a
third party, such acquisition has been effectively recorded with or reflected in
the records of the United States Patent and Trademark Office or appropriate
foreign equivalent.

          3.31.5 Except as set forth in Schedule 3.31.5, neither PSI nor Phoenix
has granted any license with respect to any material PSI Intellectual Property
to any other Person (other than licenses relating to PSI’s or Phoenix’s products
or services granted in the Ordinary Course of Business).

          3.31.6 Except as set forth on Schedule 3.31.6 or in any of the
agreements listed in Schedule 3.31.4, PSI or Phoenix owns improvements
rightfully made by PSI or Phoenix to Intellectual Property which has been
licensed to PSI or Phoenix, except where the failure to own such improvements
would not, individually or in the aggregate, give rise to a PSI Material Adverse
Effect.

          3.31.7 Schedule 3.31.7 lists all material contracts, agreements,
arrangements, understandings and licenses between PSI or Phoenix and any other
Person wherein or whereby

22



--------------------------------------------------------------------------------



 



PSI or Phoenix has agreed to indemnify and hold harmless such other Person with
respect to infringement or misappropriation by PSI or Phoenix or such other
Person of the Intellectual Property of any Person other than PSI or Phoenix,
other than sales contracts and other contracts entered into in the Ordinary
Course of Business. For the avoidance of doubt, contracts, agreements,
arrangements, understandings and licenses referenced in this Section 3.31.7
include only contracts expressly providing for defense of third party claims
alleging infringement and do not include, for example, contracts that include
express or implied representations or warranties of non-infringement without
related indemnity provisions.

          3.31.8 To the Knowledge of PSI, the businesses and operations of PSI
and Phoenix as currently conducted do not, and during the past three (3) years
did not, infringe or misappropriate the Intellectual Property of any Person.
Neither PSI nor Phoenix has received written notice during the past three
(3) years that the businesses and operations of PSI or Phoenix as currently
conducted infringe or misappropriate the Intellectual Property of any Person.
Except as set forth on Schedule 3.31.8, to the Knowledge of PSI, no Person is
infringing or misappropriating, or during the past two (2) years has infringed
or misappropriated, any PSI Intellectual Property. Notwithstanding any other
provision hereof, no representation or warranty or other provision hereof
(including, without limitation, any representation or warranty regarding the
ownership or sufficiency of PSI’s or Phoenix’s assets or the lack of Liens with
respect thereto), other than this Section 3.31.8 to the extent provided herein,
shall be deemed to be violated or breached by reason of any infringement or
misappropriation of any Intellectual Property by PSI or Phoenix.

          3.31.9 There are neither Contracts nor licenses between PSI or Phoenix
and any other Person with respect to material PSI Intellectual Property under
which there is any dispute of which PSI or Phoenix currently has Knowledge
regarding the scope of or performance under such Contract or license, including,
without limitation, with respect to any payment to be made or received by PSI or
Phoenix thereunder.

          3.31.10 Each of PSI and Phoenix has taken reasonable steps in
accordance with normal industry practice to protect its respective rights in its
respective confidential information and trade secrets or confidential
information or trade secrets provided by any other Person to PSI or Phoenix,
except where the failure to take such steps shall not, individually or in the
aggregate, give rise to a PSI Material Adverse Effect.

          3.31.11 Except as set forth on Schedule 3.31.11, to the Knowledge of
PSI, no material PSI Intellectual Property is subject to any action, suit or
proceeding or Order that restricts in any manner the use, transfer or licensing
thereof by PSI or Phoenix or may affect the validity, use or enforceability of
such PSI Intellectual Property.

          3.31.12 Except as provided in Schedule 3.31.12 or in any of the
agreements listed in Schedule 3.31.4, neither this Agreement nor the
transactions contemplated by this Agreement will result in the granting to any
third party of any right to or with respect to any material PSI Intellectual
Property or will result in PSI or Phoenix being bound by, or subject to any
non-compete or other material restriction on the operations, area or scope of
their respective businesses.

     As used herein, all references to material Intellectual Property
(including, without limitation, material PSI Intellectual Property, Registered
Intellectual Property, or other subset of

23



--------------------------------------------------------------------------------



 



Intellectual Property) or material license or other agreements or arrangements
shall mean Intellectual Property, agreements or understandings, the loss of
which (or the loss of the rights under which) would give rise to a PSI Material
Adverse Effect. Further, for purposes hereof, ownership of a copy of software or
documentation shall not be deemed to constitute ownership of any Intellectual
Property, because ownership of such software or documentation shall be deemed to
include only ownership of rights under copyright, patent, trademark, trade
secret or any similar law.

     3.32 Intentionally omitted.

     3.33 Accounts Receivable. All trade accounts receivable for products sold
reflected on the Most Recent Balance Sheet fairly reflect in all material
respects the trade accounts receivable for products sold as of the Balance Sheet
Date, arose in the Ordinary Course of Business, and are subject only to the
reserve for bad debts, the reserve for cash discounts and rebates and the
reserves for advertising, promotional and other marketing programs set forth in
the Most Recent Balance Sheet. Except as set forth on Schedule 3.33 no accounts
receivable represent obligations for goods sold on consignment, on approval or
on sale-or-return basis or subject to any other repurchase or (other than
pursuant to ordinary warranty obligations) return arrangement. No accounts
receivable have been factored.

     3.34 Intentionally omitted.

     3.35 Inventory. The inventories of PSI and Phoenix (including, without
limitation, raw materials, work-in-progress and finished goods) shown in the
Most Recent Balance Sheet conform in all material respects to their
specifications and are fit for their particular use. Except as set forth on
Schedule 3.35, none of the finished goods inventory shown in the Most Recent
Balance Sheet has an expiration date that has passed or will pass within twelve
(12) months after the date hereof. The inventories of PSI and Phoenix are stated
at not more than the lower of cost on a first-in, first-out basis or market. On
the date hereof, to the Knowledge of PSI, and on the Closing Date each of PSI
and Phoenix has or will have, as applicable, adequate quantities and types of
inventory to enable it to conduct its respective operations in the Ordinary
Course of Business and, on the Balance Sheet Date, such inventories did not
include any items of a quality or quantity not usable or saleable in the
Ordinary Course of Business (subject to reserves existing on the Balance Sheet
Date recorded in the book and records of PSI and Phoenix in accordance with
GAAP).

     3.36 Intentionally omitted.

     3.37 Major Customers and Suppliers. Set forth on Schedule 3.37 is a list of
the ten (10) largest customers (measured by dollar volume) of each of PSI and
Phoenix and the ten (10) largest suppliers (measured by dollar volume) of each
of PSI and Phoenix during each of the fiscal years ended December 31, 2003 and
2004, and with respect to each, the name and address, dollar volume involved and
nature of the relationship (including, without limitation, with respect to the
list of suppliers, the principal categories of products purchased and, with
respect to the list of customers, the principal categories of products sold).
Except as indicated on Schedule 3.37, all supplies and services necessary for
the conduct of PSI’s and Phoenix’s respective businesses as presently conducted
and as proposed to be conducted as to which PSI and Phoenix spent in excess of
one million dollars ($1,000,000) during the year ended December 31, 2004 for the
procurement thereof may be readily obtained from alternate sources on comparable
terms and

24



--------------------------------------------------------------------------------



 



conditions as those presently available to them. No customer or supplier of PSI
or Phoenix set forth on Schedule 3.37 has, during the twelve (12) months
preceding the date hereof, cancelled, suspended, terminated or materially
altered its relationship with PSI or Phoenix or advised PSI or Phoenix of its
intention to cancel, suspend, terminate or materially alter its relationship in
a manner detrimental to PSI or Phoenix or to decrease its purchases from or
sales to PSI or Phoenix or to change the terms upon which it purchases from or
sells to PSI or Phoenix in a manner detrimental to PSI or Phoenix, and to the
Knowledge of PSI, no such customer or supplier intends to terminate, decrease or
materially alter in a manner detrimental to PSI or Phoenix its business with it
by reason of the transactions contemplated hereby or otherwise.

     3.38 Pharmaceutical Products.

          3.38.1 Schedule 3.38.1 lists each product distributed or sold by PSI
or Phoenix during the five-year period ending on January 31, 2005 (collectively,
the “Products”). Each Product manufactured by PSI or Phoenix has been
manufactured substantially in accordance with (a) the product certificate or
other product registration applicable to such Product, (b) the specifications
under which the Product is normally and has normally been manufactured and
(c) the provisions of all applicable Laws, including, without limitation, the
requirements of the Food, Drug and Cosmetic Act of 1938, as amended, and the
Food and Drug Administration and any other Agency with jurisdiction over PSI,
Phoenix or any of the Products (including, without limitation, with regard to
investigational use, premarket clearance, good manufacturing practices,
labeling, advertising, record keeping, requisite filings and security). The
formulation, development, manufacturing, licensing, packaging, distribution,
storage, labeling, promotion, advertising and sale of the Products are in
substantial compliance with all applicable Laws, including, without limitation,
the requirements of the Food, Drug and Cosmetic Act of 1938, as amended, and the
Food and Drug Administration and any other Agency with jurisdiction over PSI,
Phoenix or any of the Products (including, without limitation, with regard to
investigational use, premarket clearance, good manufacturing practices,
labeling, advertising, record keeping, requisite filings and security).

          3.38.2 Schedule 3.38.2 lists all product certificates and other
product registrations which are pending or maintained by PSI or Phoenix, and
with respect to pending product certificates and product registrations, the
phase of clinical development of the Products which are the subject thereof. A
true and complete copy of each such product certificate and other product
registration has been previously made available to IVAX or its representatives.

          3.38.3 Schedule 3.38.3 lists all (a) Products which at any time have
been recalled, withdrawn or suspended by PSI or Phoenix, whether voluntarily or
otherwise, (b) completed or pending proceedings seeking the recall, withdrawal,
suspension or seizure of any Product and (c) warning letters, and letters of
adverse findings received by PSI or Phoenix or any of their respective agents
relating to PSI or Phoenix or any of the Products, copies of which have
previously been made available to IVAX or its representatives.

          3.38.4 Except as set forth on Schedule 3.38.4, to the Knowledge of
PSI, there exist no set of facts: (a) which could reasonably furnish a basis for
the recall, withdrawal or suspension of any product approval, product license,
manufacturing license, wholesale dealers license, export license or other
License in any jurisdiction in which PSI or Phoenix maintains or has pending any
product certificate or other product registration or develops, manufactures,
licenses, packages, distributes, markets or sells any Product; (b) which could
reasonably furnish

25



--------------------------------------------------------------------------------



 



a basis for the recall, withdrawal or suspension of any Product from the market,
the termination or suspension of any clinical testing of any Product, or the
change in marketing classification of any Product; or (c) which could reasonably
be expected to have an adverse effect on the continued operation of any facility
of PSI or Phoenix. To the Knowledge of PSI, neither PSI nor Phoenix is on the
“alert list” of, or subject to the “fraud policy” of, the Food and Drug
Administration, nor is on any similar list or subject to any similar policy of
any Agency.

          3.38.5 PSI has previously made available to IVAX or its
representatives true and complete copies of all correspondence received or sent
by or on behalf of PSI or Phoenix to or from the Food and Drug Administration or
any other Agency during the five-year period ending on the date hereof (a) with
which PSI or Phoenix maintains or has pending any product certificate or other
product registration or (b) which has jurisdiction over PSI or Phoenix or the
respective development, manufacturing, licensing, packaging, distribution,
marketing or sale of any Product.

     3.39 Product Liability; Warranty. Except as set forth on Schedule 3.39, to
the Knowledge of PSI there has not been in the past five (5) years any material
action, suit or recall relating to any product formulated, developed,
manufactured, licensed, packaged, delivered or sold or services provided by PSI
or Phoenix. True and correct copies of the standard terms and conditions of
sale, including, without limitation, any discounts or other concessions provided
to customers, presently utilized by PSI or Phoenix (containing applicable
guaranty, warranty, and indemnity provisions) have been made available to IVAX
or its representatives.

     3.40 Internal Controls. Each of PSI and Phoenix maintains a system of
internal accounting controls that is sufficient, to the Knowledge of PSI, to
provide reasonable assurance that: (a) transactions are executed in accordance
with management’s general or specific authorization; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (c) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for inventory is compared
with existing inventory at reasonable intervals and appropriate action is taken
with respect to any differences, it being acknowledged by IVAX that neither PSI
nor Phoenix has (i) heretofore been subject to the provisions of the
Sarbanes-Oxley Act of 2002 or (ii) engaged consultants or undertaken procedures
customarily undertaken by public companies subject to the Sarbanes-Oxley Act of
2002.

     3.41 No Other Representations. Except for the representations and
warranties of PSI and Phoenix contained in this Article 3 and the
representations and warranties each of the Sellers contained in Article 4,
neither PSI, Phoenix, LGP nor any Seller, nor any other person or entity acting
or purporting to act on behalf of PSI or any of the foregoing persons or
entities, makes any representation or warranty, express or implied.

ARTICLE 4
Representations and Warranties of the Sellers

     Except as set forth in the disclosure Schedules to this Agreement as
further described in the Preamble to Article 3, each Seller severally and not
jointly represents and warrants to IVAX that all of the statements contained in
this Article 4 are true as of the date of this Agreement (or, if made as of a
specified date, as of such date).

26



--------------------------------------------------------------------------------



 



     4.1 Organization, Standing and Power. (a) If such Seller is an entity, such
Seller is duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has full
corporate, limited partnership, limited liability company or other entity power
and authority to enter into this Agreement and consummate the transactions
contemplated hereby.

     (b) If such Seller is an individual, such Seller has the capacity to
execute and deliver this Agreement in his or her individual capacity and
consummate the transactions contemplated hereby.

     4.2 Authorization; Enforceability. If such Seller is an entity, the
execution, delivery and performance of this Agreement by such Seller and the
consummation of the transactions contemplated hereby by such Seller have been
duly authorized by all requisite corporate, limited partnership, limited
liability company or other entity action on the part of such Seller. Assuming
the due authorization, execution and delivery of this Agreement by each of the
other parties hereto, this Agreement constitutes the legal, valid and binding
obligation of each Seller, enforceable against it, him or her in accordance with
its terms, except to the extent that its enforcement is limited by bankruptcy,
insolvency, reorganization, moratorium or other Laws relating to or affecting
the enforcement of creditors’ rights generally and except insofar as the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be limited by applicable Law.

     4.3 No Violation or Conflict. Except for the Consents as may be required
under, and other applicable requirements of, the HSR Act, the execution,
delivery and performance of this Agreement by each Seller and the consummation
by each Seller of the transactions contemplated hereby (a) do not and will not
violate or conflict with any term or provision of the Certificate of
Incorporation or Bylaws (or other organizational documents) of such Seller,
(b) do not and will not violate any Law or, to the Knowledge of Seller, any
Order applicable to such Seller and (c) do not and will not, with or without the
passage of time or the giving of notice or both, result in the breach or
violation of, or constitute a default, cause the acceleration of performance or
require any Consent under or result in the creation of any Lien upon, any of the
PSI Shares or PSI Warrants beneficially owned by such Seller pursuant to any
Contract to which such Seller is a party, excluding from the foregoing clauses
(b) and (c) such breaches, violations or defaults which have not and would not
be reasonably likely to materially impair or delay the ability of such Seller to
consummate the transactions contemplated by this Agreement and to perform timely
its, his or her obligations hereunder.

     4.4 Title to Shares. Such Seller is the sole record and beneficial owner of
the shares PSI Common Stock, PSI Series A Preferred Stock or PSI Series B
Preferred Stock, or the PSI Warrants, listed next to such Seller’s name on
Schedule I attached hereto, free and clear of any and all Liens, including,
without limitation, claims or rights under any voting trust agreement,
stockholders agreement or other Contract (except for the PSI Stockholders
Agreement), and at the Closing will convey to IVAX good and marketable title to
such securities, free and clear of all Liens other than any Liens arising
through IVAX or its Affiliates. The shares of PSI Common Stock, PSI Series A
Preferred Stock, PSI Series B Preferred Stock and PSI Warrants listed next to
such Seller’s name on Schedule I constitute all of the PSI Securities owned by
such Seller.

27



--------------------------------------------------------------------------------



 



     4.5 Sellers’ Representative. The Sellers’ Representative is the duly
appointed attorney-in-fact for such Seller and has full power and authority to
act for and bind such Seller as provided in this Agreement.

ARTICLE 5
Representations and Warranties of IVAX

     Except as set forth in the disclosure Schedules to this Agreement, which
Schedules are incorporated by reference herein, IVAX represents and warrants to
PSI and the Sellers that all of the statements contained in this Article 5 are
true as of the date of this Agreement (or, if made as of a specified date, as of
such date). For purposes of the representations and warranties of IVAX contained
herein, disclosure in any Schedule of any facts or circumstances shall be deemed
to be adequate response and disclosure of such facts or circumstances with
respect to all representations and warranties by IVAX calling for disclosure of
such information, whether or not such disclosure is specifically associated with
or purports to respond to one or more or all of such representations or
warranties, if it would be clearly apparent to a person other than management of
IVAX on the face of such disclosure that it is also applicable to such other
Schedule. The inclusion of any information in any Schedule or other document
delivered by IVAX pursuant to this Agreement shall not be deemed to be an
admission or evidence of the materiality of such item, nor shall it establish a
standard of materiality for any purpose whatsoever.

     5.1 Organization, Standing and Power. IVAX is a corporation duly organized
and validly existing under the laws of the State of Florida and whose status is
active. IVAX has full corporate power and authority to conduct its business as
it is now being conducted, to own or use the properties and assets that it
purports to own or use and to engage in and consummate the transactions
contemplated hereby. IVAX is duly qualified to do business as a foreign
corporation, and is in good standing, under the laws of each jurisdiction in
which either the ownership or use of the properties or assets owned or used by
it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, have a IVAX Material Adverse
Effect. IVAX has full corporate power and authority to enter into this Agreement
and consummate the transactions contemplated hereby.

     5.2 Authorization; Enforceability. The execution, delivery and performance
of this Agreement by IVAX and the consummation of the transactions contemplated
hereby by IVAX have been duly authorized by all requisite corporate action on
the part of IVAX. Assuming the due authorization, execution and delivery of this
Agreement by each of the other parties hereto, this Agreement constitutes the
legal, valid and binding obligation of IVAX, enforceable against IVAX in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other Laws relating to or affecting
the enforcement of creditors’ rights generally and except insofar as the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be limited by applicable Law. No approval of the holders
of any securities of IVAX is required or necessary in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby including, without limitation, the issuance of shares of
IVAX Common Stock.

28



--------------------------------------------------------------------------------



 



     5.3 No Violation or Conflict. Except for the Consents as may be required
under, and other applicable requirements of, the HSR Act, the execution,
delivery and performance of this Agreement by IVAX and the consummation by IVAX
of the transactions contemplated hereby (a) do not and will not violate or
conflict with any term or provision of the Articles of Incorporation or Bylaws
(or other organizational documents) of IVAX, (b) do not and will not violate any
Law or, to the Knowledge of IVAX, any Order applicable to IVAX and (c) do not
and will not, with or without the passage of time or the giving of notice or
both, result in the breach or violation of, or constitute a default, cause the
acceleration of performance or require any Consent under or result in the
creation of any Lien upon, any property or asset of IVAX pursuant to any
material Contract to which IVAX is a party, except for those Contracts listed on
Schedule 5.3, and excluding from the forgoing clauses (b) and (c) such breaches,
violations or defaults which (A) would not, individually or in the aggregate,
have a IVAX Material Adverse or (B) would become applicable as a result of the
business or activities in which PSI or Phoenix is or proposes to be engaged or
as a result of any acts or omissions by, or the status of any facts pertaining
to, PSI or Phoenix.

     5.4 Consent of Agencies. Except for notification pursuant to, and
expiration or termination of the waiting period under, the HSR Act and other
than in connection with the rules and regulations of the American Stock Exchange
and the Securities and Exchange Commission (the “Commission”), no Consent of any
Agency is required to be made, filed or obtained by IVAX in connection with the
execution, delivery or performance by IVAX of this Agreement or the consummation
by IVAX of the transactions contemplated hereby, except for such Consents, if
not made, filed or obtained by IVAX, which would not, individually or in the
aggregate, have a IVAX Material Adverse Effect.

     5.5 Filings and Reports. Each report or other document filed by IVAX with
the Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including, without limitation, proxy statements and reports on
Forms 10-K, 10-Q and 8-K through the Closing Date (collectively, the “Exchange
Act Reports”), as of the respective date on which it was or is filed, complied
or will comply in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission thereunder and did not or
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements included in the Exchange Act Reports
have been prepared from the books and records of IVAX, have been prepared in
accordance with GAAP applied on a consistent basis during the periods presented
(except as may be stated in the notes thereto), and present fairly the financial
condition, results of operations and cash flows of IVAX as of the times and for
the periods referred to therein, in all material respects (subject, in the case
of unaudited statements, to normally recurring year-end audit adjustments and
reclassifications which are not material in the aggregate, tax accrual and
exceptions stated therein) .

     5.6 Intentionally omitted.

     5.7 Validity of IVAX Common Stock. When issued and delivered in accordance
with this Agreement, the shares of IVAX Common Stock to be issued pursuant to
Section 2.3 shall be duly authorized and validly issued and credited as fully
paid and non-assessable, with no personal liability attaching to the ownership
thereof, and shall be issued to the Sellers free and

29



--------------------------------------------------------------------------------



 



clear of any and all Liens (other than Liens pursuant to the Escrow Agreement
and any Liens arising through any Seller or Affiliate thereof).

     5.8 Registration Statement.

          5.8.1 IVAX has prepared and filed in conformity in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the published rules and regulations thereunder (the
“Rules”) adopted by the Commission a registration statement on Form S-4
(No. 333-51364), including a related prospectus (the “Base Prospectus”) relating
to IVAX Common Stock that may be issued from time to time by IVAX in accordance
with Rule 415 of the Securities Act, and such amendments thereof as may have
been required to the date of this Agreement. The term “Registration Statement”
as used in this Agreement means the registration statement, including all
financial statements, exhibits and documents filed therewith or incorporated by
reference therein, as amended or supplemented from time to time. IVAX meets the
requirements for use of Form S-4 under the Securities Act and has filed with the
Commission the Registration Statement on such Form, including a Base Prospectus,
for registration under the Securities Act of the offering and sale of the shares
of IVAX Common Stock to be issued pursuant to Section 2.3. Such Registration
Statement, as so amended and supplemented, is effective. When the Registration
Statement or any amendment thereof or supplement thereto was or is declared
effective, it (i) complied or will comply, in all material respects, with the
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

          5.8.2 No stop order preventing or suspending the effectiveness of the
Registration Statement or suspending or preventing the use of the Base
Prospectus has been issued by the Commission and no proceedings for that purpose
are pending or , to the Knowledge of IVAX, threatened under the Securities Act.
IVAX will make any filings with the Commission required pursuant to the
Securities Act as a result of the issuance of the IVAX Common Stock pursuant to
Section 2.3 under the Registration Statement within the time so required. Other
than pursuant to the provisions of applicable Law, the Affiliate Letters and
Standstill Agreements, or as a result of any Seller being an Affiliate of IVAX
at any time, there are no restrictions upon the resale of the IVAX Common Stock
to be issued pursuant to Section 2.3. To the Knowledge of IVAX, no Seller is as
of the date of this Agreement nor will become upon Closing an Affiliate of IVAX.

     5.9 Brokers and Finders. Except as set forth on Schedule 5.9, neither IVAX
nor its Affiliates has employed any financial advisor, broker or finder and none
of them has incurred and none of them will incur any broker’s, finder’s,
investment banking, or similar fees, commissions or expenses to any other Person
in connection with the transactions contemplated by this Agreement.

     5.10 Capitalization. As of September 30, 2004, IVAX had authorized capital
stock as described in the unaudited consolidated balance sheet included in its
Quarterly Report on Form 10-Q for the quarter ended September 30, 2004. All of
the issued and outstanding shares of capital stock of IVAX have been duly and
validly authorized and issued and are fully paid and non-assessable.

30



--------------------------------------------------------------------------------



 



     5.11 Investigation by IVAX; PSI’s Liability. IVAX has conducted its own
independent investigation, review and analysis of the business, operations,
assets, liabilities, results of operations, financial condition, software,
technology and prospects of PSI and Phoenix which investigation, review and
analysis was done by IVAX and its Affiliates and, to the extent IVAX deemed
appropriate, by IVAX’s representatives. IVAX acknowledges that it and its
representatives have been provided adequate access to the personnel, properties,
premises and records of the PSI and Phoenix for such purpose, and has been
provided an opportunity to ask questions of the management of PSI and Phoenix.
IVAX has the knowledge and experience to perform the foregoing evaluation, and
to assess the risks of an investment in the securities of PSI being acquired
pursuant to this Agreement. In entering into this Agreement, IVAX acknowledges
that it has relied solely upon the aforementioned investigation, review and
analysis and not on any factual representations or opinions of PSI or Phoenix or
any of the PSI’s or Phoenix’s representatives (except the specific
representations and warranties of PSI and the Sellers set forth in Articles 3
and 4 of this Agreement (including the disclosure Schedules hereto, and the
representations and warranties regarding financial statements), upon which IVAX
shall be permitted to rely), and IVAX acknowledges that neither PSI, Phoenix nor
any of their directors, officers, shareholders, employees, Affiliates,
controlling persons, agents, advisors or representatives makes or has made any
oral or written representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
IVAX or its directors, officers, employees, Affiliates, controlling persons,
agents or representatives except as set forth in Articles 3 and 4 of this
Agreement.

ARTICLE 6
Covenants

     During the period from the date of this Agreement to the Closing Date, PSI
shall, and PSI shall cause Phoenix to, perform the covenants applicable to PSI
and Phoenix set forth below and IVAX shall perform the covenants applicable to
IVAX set forth below. From and after the Closing Date, the parties hereto shall
perform the covenants set forth in Sections 6.16, 6.17 and 6.18, as applicable
to each such party.

     6.1 Interim Operations.

          6.1.1 PSI shall, and PSI shall cause Phoenix to: (a) carry on its
business only in the Ordinary Course of Business substantially the same manner
as heretofore conducted; (b) except as they may expire or be terminated by any
other party thereto, keep in full force and effect, and not cause a default of
any of its obligations under, any PSI Commitments; (c) keep in full force and
effect the insurance coverage in effect on the date hereof to the extent that
such insurance continues to be reasonably available; (d) maintain, renew, keep
in full force and effect and preserve its business organization and material
rights and Licenses and use commercially reasonable efforts to (i) retain its
present employee force and (ii) maintain its existing, or substantially
equivalent, relationships with others having business relations with it and to
use commercially reasonable efforts to maintain the continuance of its general
customer and supplier relationships; and (e) duly comply with all Laws
applicable to it and to the conduct of its business, except where the failure to
so comply would not, individually or in the aggregate, have a PSI Material
Adverse Effect.

          6.1.2 Except with the prior written consent of IVAX or as otherwise
required or permitted by this Agreement or as contemplated by Schedule 6.1, PSI
shall not, and PSI shall

31



--------------------------------------------------------------------------------



 



cause Phoenix to not, directly or indirectly, do any of the following:
(a) voluntarily or involuntarily sell, transfer, surrender, abandon or dispose
of any of its properties, assets or rights (tangible or intangible) other than
in the Ordinary Course of Business or disclose any material proprietary or
confidential information to any third party not a party to a written
confidentiality agreement with or otherwise under an obligation of
confidentiality to PSI or Phoenix; (b) make any mortgage or pledge or subject
itself or its properties or assets to any Lien, except for the Lien of current
Taxes or assessments not yet delinquent, Liens and deposits (including
mechanics’, materialmen’s and other similar Liens) arising in the Ordinary
Course of Business securing amounts not yet due and payable; (c) enter into or
materially amend any Contract except in the Ordinary Course of Business;
(d) grant any increase in the compensation payable or to become payable to
officers or employees (including, without limitation, any such increase pursuant
to any bonus, pension, profit-sharing plan or other PSI Plan or commitment),
except in the Ordinary Course of Business or pursuant to the provisions of
existing obligations; (e) incur, assume or take any property subject to any
liability, except in the Ordinary Course of Business; (f) alter the manner of
keeping its books, accounts or records, or change in any manner the accounting
practices therein reflected, other than alterations or changes required by GAAP
or applicable Law; (g) dispose of or permit a lapse (to the extent that such
lapse is reasonably preventable) of any rights to any material intangible
personal property, including, without limitation, Intellectual Property, other
than in the Ordinary Course of Business; (h) amend its Certificate of
Incorporation or Bylaws; (i) expend or commit to expend funds for capital
additions in excess of fifty thousand dollars ($50,000) that is not reflected in
either the 2004 or 2005 Capital Additions Budgets previously made available to
IVAX or its representatives; (j) adopt or amend any PSI Plan; (k) cancel, waive
or release any debts, rights or claims, except in the Ordinary Course of
Business, but in no event in excess of two hundred fifty thousand dollars
($250,000); (l) write off the value of any inventory or any accounts receivable
or increase the reserves for obsolete, damaged, spoiled or otherwise not useable
inventory or uncollectible receivables, except in accordance with GAAP;
(m) enter into any indemnification, severance, employment or consulting Contract
with any Person who is not a current officer, employee or consultant of PSI or
Phoenix other than in the Ordinary Course of Business, or enter into any
indemnification, severance, employment or consulting Contract with any current
officer, employee or consultant of PSI or Phoenix; (n) enter into any
transaction with an Affiliate (other than transactions with customers and
suppliers who are Affiliates entered into in the Ordinary Course of Business for
goods or services on terms and at prices customary for arm’s-length transactions
with third parties for such goods and services); (o) issue, sell or authorize
for issuance or sale, shares of any class or series of its securities
(including, without limitation, by way of stock split or dividend) or any
subscriptions, options, warrants, rights or convertible securities or enter into
any agreements or commitments of any character obligating it to issue or sell
any such securities; (p) redeem, purchase or otherwise acquire, directly or
indirectly, any shares of its capital stock or any option, warrant or other
right to purchase or acquire any such shares; (q) declare or pay any dividend or
other distribution (whether in cash, stock or other property) with respect to
its capital stock (other than the quarterly dividend on the PSI Se ries A
Preferred Stock and the PSI Series B Preferred Stock that shall continue to
accrue in accordance with the terms of PSI’s Certificate of Incorporation but
shall not be paid in cash); (r) other than in the Ordinary Course of Business,
enter into a new Contract, which if in existence on the date of this Agreement
would have been at forth on Schedule 3.28.1 as a PSI Commitment, or amend,
terminate or elect not to renew any PSI Commitment; (s) except as permitted by
this Section 6.1.2, take or omit to take any action which would render any of
PSI’s or Phoenix’s representations or warranties materially untrue or
misleading, which would be a material breach or violation of any of PSI’s or
Phoenix’s covenants or which would render the satisfaction of any condition to
the Closing impossible; (t)

32



--------------------------------------------------------------------------------



 



take any action which results or could reasonably be expected to result in a PSI
Material Adverse Effect; or (u) agree, whether in writing or otherwise, to do
any of the foregoing. In addition, neither PSI nor Phoenix shall incur or pay
expenses for professional services performed prior to the Closing in connection
with the transactions contemplated by this Agreement in excess of an aggregate
of $575,000.

     6.2 Access. PSI shall, and PSI shall cause Phoenix to, allow IVAX and its
authorized representatives reasonable access during normal business hours from
and after the date hereof and prior to the Closing to all of the properties,
assets, books, contracts, commitments and records of PSI or Phoenix for the
purpose of making such reasonable investigation as IVAX may desire, and shall
furnish IVAX such information concerning their affairs as IVAX may reasonably
request. PSI shall, and PSI shall cause Phoenix to, cause their respective
personnel to assist IVAX in making such investigation and shall use their best
efforts to cause the counsel, accountants, and other non-employee
representatives of PSI and Phoenix to be reasonably available to IVAX for such
purposes. All such access and investigation shall be conducted at IVAX’s expense
(except in the case of legal, accounting or other similar professional fees
incurred by PSI or Phoenix, which shall be borne by PSI or Phoenix), at a
reasonable time, under the supervision of PSI’s personnel or PSI’s
representatives and in such a manner as to maintain the confidentiality of the
Evaluation Material (as defined in the Confidentiality Agreement) and this
Agreement and the transactions contemplated hereby and not to materially
interfere with the normal operation of the business of PSI or Phoenix, and shall
be subject to the provisions of the Confidentiality Agreement. Notwithstanding
anything contained in this Agreement or any other agreement between IVAX and PSI
executed prior to the date hereof, nothing herein shall require PSI or Phoenix
to disclose any information to IVAX if such disclosure would in PSI’s reasonable
discretion after consulting with its legal counsel (i) jeopardize any
attorney-client or other legal privilege, or (ii) contravene any applicable
Laws, fiduciary duty or binding agreement entered into prior to the date of this
Agreement (including any confidentiality agreement to which PSI, Phoenix or any
of their Affiliates is a party), it being understood that in the case of clause
(ii) above that PSI shall use commercially reasonable efforts to obtain such
Consents or waivers as would permit such disclosure.

     6.3 Confidentiality. The provisions of the Confidentiality Agreement shall
remain binding and in full force and effect. The information contained herein,
in any disclosure Schedule hereto or delivered or made available to IVAX or its
authorized representatives pursuant hereto shall be deemed Evaluation Material
(as defined and subject to the exceptions contained in the Confidentiality
Agreement) until the Closing. In the event this Agreement is abandoned or
terminated, each party shall upon request promptly return to the other any
statements, documents, schedules or exhibits or other written information
obtained from them in connection with this Agreement.

     6.4 Public Announcements. IVAX and the Seller’s Representative will notify
each other before issuing any press releases or otherwise making any public
statement with respect to this Agreement or any of the transactions contemplated
hereby and will not issue any such press release or make any such public
statement without the prior written consent of the other, except as may be
required in respect of IVAX by applicable Law or the rules and regulations of
the American Stock Exchange or the Commission and then only after the Seller’s
Representative have been afforded a reasonable opportunity to review and comment
on the same. Notwithstanding the foregoing, PSI may disclose this Agreement and
information relating to this Agreement and the transactions contemplated hereby
to the Sellers. In addition, PSI and Phoenix

33



--------------------------------------------------------------------------------



 



may disclose the substance of this Agreement to its lenders, employees,
customers and parties to PSI Commitments as to which Consent is required, in
each case, only after and in the manner as to which IVAX has reasonably agreed
in advance of such disclosure.

     6.5 Notification. Each party to this Agreement shall promptly notify the
other parties hereto in writing of the occurrence, or threatened occurrence, of
any event, condition, circumstance, transaction or other item that would itself,
or with any notice, lapse of time or both, constitute a material breach or
violation of this Agreement by any party, that would cause any representation or
warranty made by the notifying party in this Agreement to be materially false or
misleading, or that would have been required to have been disclosed in this
Agreement had such event, condition, circumstance, transaction or other item
existed on the date hereof. PSI shall, and PSI shall cause Phoenix to, promptly
notify IVAX of any event of which PSI or Phoenix obtains Knowledge which could
adversely affect the condition (financial or otherwise), results of operations,
assets, liabilities, properties, business, operations or prospects of PSI or
Phoenix. Any such notification shall not diminish or alter any of the
representations, warranties or covenants of the parties hereto set forth in this
Agreement nor shall it limit or restrict any rights or remedies either party may
have with respect to a breach or violation of any such representations,
warranties or covenants.

     6.6 Consents. Each of PSI and Phoenix, on the one hand, and IVAX, on the
other: (a) agrees to file, submit or request (or cause to be filed, submitted or
requested) promptly after the date of this Agreement and to prosecute diligently
any and all Consents, applications or notices required to be filed or submitted
to any Agencies and requests for Consents of any Persons required to be obtained
as set forth on Schedule 3.3(iii), if any; and (b) shall promptly make available
to the other such information as each of them may reasonably request relative to
its business, assets and properties as may be required by each of them to
prepare and file or submit such Consents, applications and notices and any
additional information requested by any Agency, and shall update by amendment or
supplement any such information given in writing.

     6.7 Exclusive Dealing. Except for the transactions contemplated by this
Agreement, unless and until this Agreement shall have been terminated, PSI shall
not, nor shall PSI permit Phoenix or any of PSI’s or Phoenix’s respective
Affiliates, employees, stockholders or agents, to, directly or indirectly,
(a) solicit, encourage, initiate or participate in any negotiations or
discussions with respect to, or which could reasonably be expected to lead to,
or agree to or endorse or otherwise support, any offer or proposal to acquire
all or substantially all of the business, properties or assets, or any shares of
any class or series of the capital stock, of PSI or Phoenix, whether by merger,
purchase or sale of capital stock or assets, bankruptcy, reorganization or
otherwise, (b) except as required by Law, disclose to any Person any information
not customarily disclosed concerning the business, assets or properties of PSI
or Phoenix, (c) except as required by Law, afford any Person other than IVAX and
its designees access to the assets, properties, books or records of PSI or
Phoenix, other than in the Ordinary Course of Business or (d) otherwise assist
or encourage any Person in connection with any of the forgoing. If PSI or
Phoenix shall receive any offer or proposal, written or otherwise, of the type
referred to in this Section 6.7, then PSI shall, no more than one business day
after receipt thereof, inform IVAX of such offer or proposal and furnish IVAX
with a copy thereof if such offer or proposal is in writing. PSI acknowledges
and agrees that any breach or violation of or default under this Section 6.7 by
PSI, Phoenix or any of their respective Affiliates, employees, stockholders or
agents shall be deemed to be a breach and violation of and default under this
Section 6.7 by PSI.

34



--------------------------------------------------------------------------------



 



     6.8 Commercially Reasonable Efforts. Subject to the terms and conditions
herein provided, each of the parties hereto agrees (and PSI shall cause Phoenix)
to use its commercially reasonable efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable Laws to consummate and make effective the transactions
contemplated by this Agreement.

     6.9 Intentionally omitted.

     6.10 Intentionally omitted.

     6.11 Information from PSI and Phoenix. PSI will, and will cause Phoenix to,
cooperate with IVAX to a reasonable extent in connection with (a) the
preparation of any documentation required or necessary in connection with IVAX’s
attempt to obtain financing for the transactions contemplated by this Agreement
and (b) the preparation or filing of any report or other document by IVAX with
the Commission. PSI shall, and shall cause Phoenix to, (x) furnish all
information as may be reasonably requested in connection therewith.

     6.12 Redemption of the Phoenix Notes. PSI shall cause Phoenix to take all
actions necessary to issue, prior to the Closing Date, a call for the redemption
of all of the outstanding Phoenix Notes in accordance with their terms, with the
applicable redemption date (the “Note Redemption Date”) to be specified in
writing by IVAX (in accordance with such terms) not less than three (3) business
days prior to the Closing Date.

     6.13 HSR Act. Each of PSI and IVAX shall use commercially reasonable
efforts to file (and PSI and IVAX shall cause their respective Affiliates to
file, if necessary), and in any event shall file no later than April 1, 2005,
any Notification and Report Forms and related materials that may be required to
be filed with the Federal Trade Commission and the Antitrust Division of the
Department of Justice under the HSR Act, and will use their respective best
efforts to obtain (and will cause their respective Affiliates to use their best
efforts to obtain, if necessary) an early termination of the applicable waiting
period, and will make (and will cause their respective Affiliates to make, if
necessary) any further filings pursuant thereto that may be necessary, proper or
advisable in connection therewith. IVAX shall pay the filing fee under the HSR
Act for the filing of the Notification and Report Forms of PSI and IVAX in
connection with the transactions contemplated by this Agreement.

     6.14 General Release. PSI shall cause GEI III, GEI Side III and LGP, and
any Seller that is an Affiliate of any of the foregoing, and each non-employee
director of PSI or Phoenix, to deliver to IVAX at the Closing a release in the
form attached hereto as Exhibit B.

     6.15 Further Assurances. The parties hereto shall deliver any and all other
instruments or documents required to be delivered pursuant to, or necessary or
proper in order to give effect to, all of the terms and provisions of this
Agreement.

     6.16 Employee Matters.

          6.16.1 IVAX acknowledges that, from and after the Closing Date, the
employment, indemnification, severance and consulting Contracts set forth on
Schedule 3.20 shall continue to be the legal, valid and binding obligation of
PSI and Phoenix.

35



--------------------------------------------------------------------------------



 



          6.16.2 To the extent permitted by applicable Law and the terms of such
plans or arrangements, IVAX shall give employees of PSI or Phoenix immediately
prior to the Closing (collectively, the “Company Employees”) full credit for
purposes of eligibility, vesting, benefit accrual and determination of the level
of benefits under any employee benefit plans or arrangements maintained by IVAX
or any subsidiary of IVAX or any subsidiary of IVAX for such Company Employees’
service with Phoenix or PSI to the same extent recognized by PSI or Phoenix
immediately prior to the Closing; provided, however, that such crediting of
service shall not operate to duplicate any benefit. To the extent requested by
IVAX reasonably in advance of the Closing, PSI and Phoenix shall each take all
corporate action and shall use their commercially reasonable efforts to take any
other action required to terminate, effective as of the Closing Date, each PSI
Plan that contains a cash or deferred arrangement subject to Section 401(k) of
the Code.

     6.17 Directors’ and Officers’ Indemnification. From and after the Closing,
PSI and Phoenix will indemnify the individuals who at or prior to the Closing
were directors or officers of PSI or Phoenix (collectively, the
“Director/Officer Indemnitees”) with respect to all acts or omissions by them in
their capacities as such at any time prior to the Closing, to the fullest extent
(A) required by the Certificate of Incorporation or Bylaws of PSI or Phoenix in
effect on the date hereof and (B) permitted by the Delaware General Corporation
Law; provided, however, that, notwithstanding anything to the contrary contained
in this Agreement, neither PSI nor Phoenix shall have any obligation to
indemnify any Director/Officer Indemnitee in connection with, as a result of or
in any way relating to this Agreement or the transactions contemplated by this
Agreement. If IVAX desires to effect a merger or assignment or similar corporate
reorganization of PSI or Phoenix, it shall cause the successor or survivor to
assume all of the PSI’s and Phoenix’s obligations as to the foregoing matters in
a manner reasonably acceptable to the Director/Officer Indemnitees. In addition,
Phoenix shall be entitled to purchase “tail” coverage prior to the Closing,
provided that the cash portion of the purchase price set forth in Article II
will be reduced, dollar for dollar, by the premium amount in excess of the
lesser of (x) one-half of the premium and (y) $25,000.00 . If PSI or Phoenix
makes any payment to a Director/Officer Indemnitee pursuant to this
Section 6.17, PSI or Phoenix, as the case may be, shall be subrogated to the
extent of any such payments against any such “tail” policy.

     6.18 Tax Matters.

          6.18.1 Cooperation on Tax Matters. The parties shall reasonably
cooperate, and shall cause their respective Affiliates and their respective
directors, officers, employees, agents, auditors and representatives reasonably
to cooperate, in preparing and filing all Tax returns and in resolving all
disputes and audits with respect to all taxable periods or relating to Taxes,
including maintaining and making available to each other all records necessary
in connection with Taxes.

          6.18.2 Amended Tax Returns. IVAX, PSI, and Phoenix shall not amend (or
cause to be amended) any Tax return of PSI or Phoenix filed with respect to any
taxable period ending on or before or including the Closing Date without the
consent of the Sellers’ Representative if the effect of such filing would, in
the reasonable judgment of the Sellers’ Representative, increase the exposure
for indemnity pursuant to Section 7.3 of this Agreement.

          6.18.3 Pre-Closing Tax Returns. IVAX, PSI, and Phoenix shall provide
the Sellers’ Representative with drafts of all Tax returns covering periods or
portions of periods prior

36



--------------------------------------------------------------------------------



 



to the Closing Date no later than thirty (30) days prior to earlier of the due
date (including any extensions thereof) or filing date thereof, to the extent
claims for indemnification may be made with respect to such Tax returns
hereunder. All such Tax returns shall be prepared in a manner consistent with
similar Tax returns heretofore filed by PSI and Phoenix, except as required by
law. The Sellers’ Representative shall have the right to review and provide
comments on such Tax returns during the fifteen (15)-day period following the
receipt of such Tax returns, provided that such fifteen (15)-day period shall be
extended by one (1) day for each day after the second business day following the
request from the Sellers’ Representative that IVAX does not provide information
reasonably requested by the Sellers’ Representative in connection with the
Sellers’ Representative’s review of such Tax returns. The Sellers’
Representative and IVAX shall consult with each other and attempt in good faith
to resolve any issues arising as a result of such Tax returns and, if they are
unable to do so, the disputed items shall be resolved (within a reasonable time,
taking into account the deadline for filing such Tax return) by an
internationally recognized independent accounting firm chosen by both IVAX and
the Sellers’ Representative. Upon resolution of all such items, the relevant Tax
Return shall be timely filed on that basis.

          6.18.4 Tax Refunds. Any Taxes of PSI and Phoenix that are paid
pursuant to the indemnification provisions set forth in Section 7.3 of this
Agreement and are later refunded to, or credited against a Tax liability of,
IVAX, PSI, Phoenix, or their Affiliates shall promptly be paid over to the
Seller’s Representative (on behalf of the former holders of shares of PSI Common
Stock and PSI Warrants).

ARTICLE 7
Survival; Investigation; Indemnification

     7.1 Survival of Representations and Warranties. The representations and
warranties of PSI and the Sellers made in this Agreement shall survive the
Closing until the First Expiration Date, provided that the representations and
warranties set forth in Section 3.27 shall survive until the Final Expiration
Date. Notice must be given of any claim for indemnification in respect of any
alleged breach of a representation, warranty or covenant under Section 7.3 prior
to the First Expiration Date, as to any claim other than a claim arising under
Section 3.27, and as to any claim so arising under Section 3.27, notice must be
given of any claim for indemnification in respect of any alleged breach of such
representation and warranty prior to the Final Expiration Date. Notwithstanding
the foregoing, the representations and warranties of each Seller set forth in
Section 4.4 shall survive the Closing until ninety (90) days after the
expiration of the applicable statute of limitations, and notice must be given of
any claim for indemnification in respect of any alleged breach of Section 4.4
under Section 7.3 prior to such time.

     7.2 Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by the receipt of any notice pursuant to Section 6.5 or by any
investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made.

     7.3 Indemnification.

          7.3.1 Subsequent to the Closing and subject to the limitations
contained in this Article 7, PSI and each Seller, to the extent set forth in the
Escrow Agreement, agrees to indemnify and hold harmless IVAX and its Affiliates,
officers, directors, stockholders,

37



--------------------------------------------------------------------------------



 



employees and agents (each such indemnified party, an “IVAX Indemnified Party”)
from, against and in respect of Damages incurred by any of them arising from
(a) a breach of any representation or warranty of PSI or any Seller in this
Agreement (when made, except in the case of each of the representations and
warranties that by their terms are made solely as of a specified date, in which
case breaches shall be measured only as of such specified date) or (b) a breach
or violation of any covenant of PSI or the Sellers in this Agreement. As used
herein, the term “Damages” shall mean any and all liabilities, damages, claims,
deficiencies, fines, assessments, losses, penalties, interest, costs and
expenses (including, without limitation, reasonable attorneys’ fees and costs),
but shall not include any incidental, consequential or punitive damages or any
claim for loss of value.

          7.3.2 PSI and the Sellers shall have no obligation for Damages under
Section 7.3.1 unless and until the aggregate of all Damages (aggregating all
claims for Damages under Section 7.3.1) exceeds five hundred thousand dollars
($500,000) (the “Basket Limitation”) (at which point PSI and the Sellers shall
become liable only for amounts in excess of one hundred seventy-five thousand
dollars ($175,000)). In no event will PSI and the Sellers’ liability (for
indemnification or otherwise) with respect to the matters in Section 7.3.1
exceed in the aggregate the lesser of (a) twelve million five hundred thousand
dollars ($12,500,000) and (b) the then-current market value of the Subsequent
IVAX Shares Consideration (the “Cap Limitation”). The Basket Limitation shall
not apply to any claim for indemnification in respect of any dispute with any
Seller or any assertion by any Seller of appraisal rights in respect of the
transactions contemplated by this Agreement or any short-form merger undertaken
as contemplated by Section 2.3. Neither the Basket Limitation nor the Cap
Limitation shall apply to any claim for indemnification against any Seller in
respect of any dispute arising from such Seller’s breach or violation of any of
the representations and warranties of such Seller set forth in Section 4.4.

          7.3.3 Except as set forth in the last sentence of Section 7.3.2 above,
any indemnification required to be made by PSI or the Sellers pursuant to
Section 7.3.1 shall be satisfied solely and exclusively pursuant to the terms of
the Escrow Agreement by claim against the Subsequent IVAX Shares Consideration.

          7.3.4 The amount of any Damages for which indemnification is provided
under this Article 7 shall be net of any specific reserve attributable to the
subject matter of the related claim, as reflected on the portion of the work
papers to the Most Recent Balance Sheet set forth on Schedule 7.3.4. In
addition, to the extent any Damages arise in respect of a breach of the
representation and warranty as to real estate, Damages shall be reduced, dollar
for dollar, by the amount of coverage paid to any IVAX Indemnified Person under
any title insurance policy in respect of such Damages; provided, however, that
IVAX shall use all commercially reasonable efforts to avail itself of such
coverage to the maximum extent allowable.

          7.3.5 If the indemnitor makes any payment under this Article 7 in
respect of any Damages, the Shareholders’ Representative shall be subrogated, to
the extent of such payment to the rights of the indemnified Person against any
third party with respect to such Damages.

          7.3.6 For purposes of paying indemnification under this Section 7.3,
the value of a share of IVAX Common Stock as of any date of payment of such
indemnification shall be deemed to be the average closing price of a share of
IVAX Common Stock on the American Stock Exchange during the ten (10) trading
days preceding the date which is two (2) business days prior to such date of
payment of such indemnification.

38



--------------------------------------------------------------------------------



 



          7.3.7 IVAX agrees that the indemnification provisions of this
Article 7 are intended to provide the exclusive remedy as to all Damages any
IVAX Indemnified Party may incur arising from any breach of the representations,
warranties or covenants of PSI or the Sellers herein or otherwise from the
transactions contemplated by this Agreement and IVAX hereby waives any other
rights or remedies that may arise under any applicable statute, rule or
regulation.

          7.3.8 Indemnification for breaches of the representations in
Section 3.27 shall be limited to Taxes of PSI and Phoenix for taxable periods
ending on or prior to the Closing Date and the pre-Closing portion of any
taxable period that begins before but does not end on the Closing Date. For
purposes of determining the Taxes that arise in a period that begins before but
does not end on the Closing Date, in the case of any Taxes that are imposed on a
periodic basis and are payable for a Tax period that includes (but does not end
on) the Closing Date, the portion of such Tax that relates to the portion of
such Tax period ending on the Closing Date shall (i) in the case of any Taxes
other than those described in clause (ii), be deemed to be the amount of such
Tax for the entire Tax period multiplied by a fraction the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (ii) in
the case of any Tax based upon or related to income, receipts, payroll, sales or
other items of revenue or expense, be deemed equal to the amount which would be
payable if the relevant Tax period ended on the Closing Date.

     7.4 Procedures. All claims for indemnification under this Article 7 shall
be asserted and resolved as follows:

          7.4.1 An IVAX Indemnified Party shall promptly notify the Sellers’
Representative of any event or occurrence with respect to which the IVAX
Indemnified Party intends to seek indemnification pursuant to this Article 7;
provided that if such event or occurrence is a suit, action, claim or legal,
administrative, arbitration or other alternative dispute resolution, proceeding,
audit or investigation by a third party (a “Third Party Claim”), an IVAX
Indemnified Party shall give reasonably prompt notice thereof in writing. Each
such notice shall describe in reasonable detail the basis of the claim for
indemnity hereunder. The failure to give notice as required by this
Section 7.4.1 in a reasonably prompt fashion shall not result in a waiver of any
right to indemnification hereunder except to the extent that such failure
actually increases the liability of the indemnifying party for Damages
hereunder.

          7.4.2 The Sellers’ Representative shall not be entitled to assume the
defense or settlement of any Third Party Claim for which an IVAX Indemnified
Party has indicated it intends to seek indemnity hereunder unless IVAX and the
Seller’s Representative agree that Seller’s Representative shall so assume the
defense or settlement, or unless IVAX fails to actually assume the defense of
the Third Party Claim. In all other instances, the IVAX Indemnified Party may
engage counsel to defend, settle or otherwise dispose of such Third Party Claim,
which counsel shall be reasonably satisfactory to the Sellers’ Representative;
provided that that the IVAX Indemnified Party shall not settle or compromise any
such Third Party Claim without the consent or agreement of the Sellers’
Representative (which consent will not be unreasonably withheld or delayed). The
expense of such counsel shall be considered Damages hereunder.

          7.4.3 In cases where the IVAX Indemnified Party has assumed the
defense or settlement of a Third Party Claim, the Seller’s Representative will
reasonably cooperate with

39



--------------------------------------------------------------------------------



 



IVAX Indemnified Party, and the Sellers’ Representative shall be entitled to
participate at its own cost in any such Third Party Claim or in any negotiations
or proceedings to settle or otherwise eliminate such Third Party Claim.

          7.4.4 In the event indemnification is requested, the Sellers’
Representative and its representatives and agents shall have access to the
premises, books and records of IVAX, PSI and Phoenix, or parties seeking such
indemnification, and their Affiliates to the extent reasonably necessary to
assist it in defending or settling any action, proceeding or claim; provided
that such access shall be conducted in such manner as not to interfere
unreasonably with the operation of the business of any such Person. Except as
reasonably necessary to assist it in defending or settling such action,
proceeding or claim, the IVAX Indemnified Party shall not be required (i) to
disclose any information with respect to itself or any of its Affiliates (or
former Affiliates) or (ii) to participate in the defense of any claim to be
indemnified hereunder.

          7.4.5 In the event that IVAX or its Affiliates (including PSI and
Phoenix after the Closing Date) receive notice of any pending or threatened Tax
audits or assessments or other disputes concerning Taxes with respect to which
the Sellers may incur liability under Article 7 of this Agreement, the party in
receipt of such notice shall promptly notify the Sellers’ Representative of such
matter in writing and the Sellers’ Representative shall have the sole right to
represent the interests of PSI and Phoenix in any Tax audit or administrative or
court proceeding relating to such Taxes; provided that the Sellers’
Representative shall provide prompt notice to IVAX of any substantive meeting or
telephone conference with any Taxing Authority with respect to such Tax matters
and IVAX shall have the right to participate at its expense in any such meeting
or conference. Notwithstanding the foregoing, the Sellers’ Representative shall
not be entitled to settle, either administratively or after the commencement of
litigation, any claim for Taxes which would adversely affect the liability for
Taxes of the IVAX or its affiliates (including PSI and Phoenix after the Closing
Date) for periods after the Closing Date without the prior written consent of
IVAX, which consent shall not be unreasonably withheld.

     7.5 Payment and Releases from the Escrow Account.

          7.5.1 Any claim against the Subsequent IVAX Shares Consideration (the
“Escrow Fund”) shall be made by presentation to the Escrow Agent of (i) a letter
signed by each of IVAX and the Sellers’ Representative instructing the Escrow
Agent to pay any IVAX Indemnified Party a specified amount of Damages or (ii) a
copy of a judgment or judicial order or decree to the effect that any IVAX
Indemnified Party is entitled to receive indemnification pursuant to this
Article 7 and the amount of Damages determined with respect to such claim (the
amount of any such Damages, whether agreed or set forth in a judgment, judicial
order or decree, the “Indemnified Amount”). Upon presentation of any such
letter, order or decree, the Escrow Agent shall release to the IVAX Indemnified
Party a number of Shares of IVAX Common Stock equal in value, determined as set
forth in Section 7.3.6, to the Indemnified Amount.

          7.5.2 On the First Expiration Date, the Escrow Agent shall distribute
the portion of the Escrow Fund then remaining in the escrow account with a value
(determined as set forth in Section 7.3.6) in excess of $2,000,000 to the former
holders of shares of PSI Common Stock and PSI Warrants in accordance with the
provisions of the Escrow Agreement; provided, however, that (i) in the event an
audit in respect of PSI and Phoenix’s 2002 federal income tax returns for the
2002 taxable year is then in progress, the amount so released shall instead be
the portion of the Escrow Fund in excess of $4,000,000, determined as set forth
in Section 7.3.6 and (ii) if any

40



--------------------------------------------------------------------------------



 



claim for indemnification as to other matters is pending on the First Expiration
Date and an amount in respect thereof has been asserted or agreed upon by IVAX
and the Seller’s Representative that is less than the balance in the Escrow
Fund, then such distribution shall be net of the amount so established and
reserved in respect of such claim, with such retained amount to be disbursed in
accordance with the terms of the Escrow Agreement. In the event an audit
described in clause (i) above is commenced and completed prior to September 15,
2007 without any claim against the Escrow Fund, the portion of the Escrow Fund
with a value in excess of $2,000,000 (determined as aforesaid) will be promptly
released.

          7.5.3 On September 15, 2007, the Escrow Agent shall distribute the
portion of the Escrow Fund then remaining in the escrow account with a value
(determined as set forth in Section 7.3.6) in excess of $1,000,000 (or, if an
audit in respect of PSI and Phoenix’s 2002 federal income tax returns for the
2002 taxable year is then in progress, $3,000,000) to the former holders of
shares of PSI Common Stock and PSI Warrants in accordance with the provisions of
the Escrow Agreement; provided, however, that in the event an audit in respect
of PSI and Phoenix’s federal income tax returns for the 2003 taxable year
through any period ending on or before the Closing Date is then in progress,
such distribution shall be made only to the extent agreed upon as described in
clause (ii) of Section 7.5.2. On the Final Expiration Date, the Escrow Agent
shall distribute the remaining balance of the Escrow Fund to the former holders
of PSI Common Stock and PSI Warrants in accordance with the Escrow Agreement;
provided that if any claim for indemnification is then pending or any audit
described above is then in progress, such distribution shall only be made to the
extent agreed upon as described in clause (ii) of Section 7.5.2.

ARTICLE 8
Conditions Precedent to the Obligations of PSI and the Sellers

     The obligations of PSI and the Sellers to consummate the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of the following conditions (any of which may be waived in writing
by the Sellers’ Representative in its sole discretion):

     8.1 Representations and Warranties. Each of the representations and
warranties of IVAX contained in this Agreement or in any certificate or document
delivered by IVAX pursuant to the provisions hereof at Closing shall be true and
correct in all material respects (except for such representations and warranties
qualified by materiality or IVAX Material Adverse Effect, which shall be true
and correct in all respects) as of the Closing Date with the same force and
effect as though made on and as of such date, except that those representations
and warranties which address matters only as of a particular date shall be true
and correct in all material respects (except for such representations and
warranties qualified by materiality or IVAX Material Adverse Effect, which shall
be true and correct in all respects) as of such date.

     8.2 Performance. IVAX shall have performed and complied with in all
material respects all of the agreements, covenants and obligations required
under this Agreement to be performed or complied with by them prior to or at the
Closing.

     8.3 Certificates. IVAX shall have delivered to the Sellers’ Representative
a certificate executed by its President, dated the Closing Date, certifying that
(a) the conditions specified in Sections 8.1, 8.2 and 8.4 have been fulfilled
and (b) attached to such certificate is a true and

41



--------------------------------------------------------------------------------



 



correct copy of the resolutions of the Board of Directors of IVAX authorizing
the execution, delivery and performance of this Agreement by IVAX.

     8.4 No Material Adverse Change. There shall not have occurred any event or
condition which has or could reasonably be expected to have an IVAX Material
Adverse Effect.

     8.5 Absence of Litigation. No (a) litigation, arbitration or other legal or
administrative proceeding that has a credible chance of enjoining, prohibiting
or materially restricting the consummation of the transactions contemplated
hereby shall be pending or, to the Knowledge of the parties hereto, threatened
by or before any Court or Agency (other than any of the foregoing brought by or
on behalf of any Seller) and (b) Law shall have been enacted or promulgated
after the date hereof and no judicial or administrative decision (whether
temporary, preliminary or permanent) shall have been rendered or entered after
the date hereof, in each case, which enjoins, prohibits or materially restricts,
or seeks to enjoin, prohibit or materially restrict, the consummation of all or
any of the transactions contemplated by this Agreement.

     8.6 Governmental Consents. All Consents required by any Agency for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, including, without limitation, the expiration or early termination of
any notice and applicable waiting period under the HSR Act.

     8.7 Consents. IVAX shall have obtained all Consents listed on Schedule 5.3.

     8.8 Registration Statement Effective. The Registration Statement shall
continue to be effective on the Closing Date.

     8.9 No Suspension. There shall not have been a suspension or material
limitation in trading in securities generally on the American Stock Exchange at
any time during the ten (10) trading day period preceding the date which is two
(2) business days prior to the Closing Date or on the Closing Date.

     8.10 Listing of Shares. The shares of IVAX Common Stock to be issued
pursuant to Section 2.3 shall have been approved for listing on the American
Stock Exchange.

     8.11 Termination Payment. The payment due to LGP from Phoenix in respect of
the termination of its Management Services Agreement shall have been made, and
such agreement shall have been terminated through the execution of a termination
agreement substantially in the form attached hereto as Exhibit C.

ARTICLE 9
Conditions Precedent to the Obligations of IVAX

     The obligations of IVAX to consummate the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of the
following conditions (any of which may be waived in writing by IVAX in its sole
discretion):

     9.1 Representations and Warranties. Each of the representations and
warranties of PSI and the Sellers contained in this Agreement or in any
certificate or document delivered by PSI, Phoenix or the Sellers pursuant to the
provisions hereof at Closing shall be true and correct in all material respects
(except for such representations and warranties qualified by materiality or PSI

42



--------------------------------------------------------------------------------



 



Material Adverse Effect, which shall be true and correct in all respects) as of
the Closing Date with the same force and effect as though made on and as of such
date (except that those representations and warranties which address matters
only as of a particular date shall be true and correct in all material respects
(except for such representations and warranties qualified by materiality or PSI
Material Adverse Effect, which shall be true and correct in all respects) as of
such date), except to the extent that such breaches of representations and
warranties, individually and in the aggregate, have not had a PSI Material
Adverse Effect.

     9.2 Performance. PSI and the Sellers shall have performed and complied with
in all material respects all of the agreements, covenants and obligations
required under this Agreement to be performed or complied with by them prior to
or at the Closing.

     9.3 No Material Adverse Change. There shall not have occurred any event or
condition which has or could reasonably be expected to have a PSI Material
Adverse Effect.

     9.4 Certificates. PSI shall have delivered to IVAX a certificate executed
by its President and its Chief Financial Officer, dated the Closing Date,
certifying that (a) the conditions specified in Sections 9.1, 9.2, 9.3, 9.9 and
9.10 have been fulfilled and (b) attached to such certificate is a true and
correct copy of the resolutions of the Board of Directors PSI authorizing the
execution, delivery and performance of this Agreement by PSI.

     9.5 Absence of Litigation. No (a) litigation, arbitration or other legal or
administrative proceeding that has a credible chance of enjoining, prohibiting
or materially restricting the consummation of the transactions contemplated
hereby shall be pending or, to the Knowledge of the parties hereto, threatened
by or before any Court or Agency and (b) Law shall have been enacted or
promulgated after the date hereof and no judicial or administrative decision
(whether temporary, preliminary or permanent) shall have been rendered or
entered after the date hereof, in each case, which enjoins, prohibits or
materially restricts, or seeks to enjoin, prohibit or materially restrict, the
consummation of all or any of the transactions contemplated by this Agreement.

     9.6 Governmental Consents. All Consents required by any Agency for the
consummation of the transactions contemplated by this Agreement shall have been
obtained, including, without limitation, the expiration or early termination of
any notice and applicable waiting period under the HSR Act.

     9.7 Consents. PSI shall have obtained all Consents listed on Schedule
3.3(iii), if any.

     9.8 Related Party Agreements. All Contracts between Leonard Green and LGP,
on the one hand, and PSI or Phoenix, on the other hand, including, without
limitation, the Management Agreement and the PSI Stockholders Agreement, shall
have been terminated or shall be terminated at the Closing by a written
instrument reasonably satisfactory to IVAX (in the case of the PSI Stockholders
Agreement, this Agreement is agreed to be satisfactory) and shall not have given
rise to any additional liability, obligation or other compensation owing from or
of PSI or Phoenix, except as expressly contemplated by this Agreement.

     9.9 Stockholder Matters. Each of the stockholders and warrantholders of PSI
set forth on Schedule I attached hereto shall have executed this Agreement or an
instrument of joinder; provided that this condition shall be deemed satisfied so
long as stockholders owning at least 98% of the PSI Shares of each class shall
have done so. IVAX shall have received “affiliate

43



--------------------------------------------------------------------------------



 



letters” from any person or entity from whom such letters are appropriate under
applicable Law. Each of GEI III, GEI Side III and any other affiliate of LGP
acquiring IVAX Common Stock shall have executed and delivered “standstill
agreements” in the form attached hereto as Exhibit D.

     9.10 Leonard Green Releases. IVAX shall have received the general releases
contemplated by Section 6.14.

     9.11 Officers and Directors. To the extent requested by IVAX, IVAX shall
have received the resignations of the directors and officers of PSI and Phoenix.

     9.12 Redemption of the Phoenix Notes. Phoenix shall have issued the call
for the redemption on the Note Redemption Date of all of the outstanding Phoenix
Notes in accordance with Section 6.12 hereof.

ARTICLE 10
Termination

     10.1 Termination. This Agreement may be terminated:

          10.1.1 by the mutual written consent of the Sellers’ Representative
and IVAX;

          10.1.2 by the Sellers’ Representative, at any time after May 15, 2005
(the “Termination Date”), if the Closing shall not have occurred on or before
the Termination Date (provided that the failure of the Closing to occur by the
Termination Date is not the result of the failure of PSI, Phoenix, LGP or any
Seller to perform or fulfill any of their respective obligations hereunder
required to be performed at or prior to the Closing; and provided, further, that
either of IVAX or the Seller’s Representative shall be entitled to extend the
Termination Date by notice to the other if, and only if, the United States
Justice Department or Federal Trade Commission has initiated a “second request”
in regard to the HSR filings made pursuant to this Agreement, for a period of up
to 120 additional days to enable the parties to comply with such request);

          10.1.3 by IVAX, at any time after the Termination Date (or any
extension thereof in accordance with Section 10.1.2 above), if the Closing shall
not have occurred on or before the Termination Date (provided that the failure
of the Closing to occur by the Termination Date is not the result of the failure
of IVAX or any of its Affiliates to perform or fulfill any of their respective
obligations hereunder required to be performed at or prior to the Closing);

          10.1.4 by the Sellers’ Representative, upon written notice provided to
IVAX, if there has been any material misrepresentation or breach or violation of
any representation or warranty of IVAX in this Agreement or if there has been a
material breach or default by IVAX of any of its covenants or agreements
contained in this Agreement, in each case, which is not cured within ten
(10) business days after notice thereof, but in any event prior to the
Termination Date;

          10.1.5 by IVAX, upon written notice provided to the Sellers’
Representative, if there has been any material misrepresentation or breach or
violation of any covenant, representation or warranty of PSI or any Seller in
this Agreement which would cause the condition in Section 9.1 hereof not to be
satisfied were it to remain in effect through the Closing

44



--------------------------------------------------------------------------------



 



Date and which is not cured within ten (10) business days after notice thereof,
but in any event prior to the Termination Date;

          10.1.6 by the Sellers’ Representative, if any event or circumstance
shall occur that renders the satisfaction of any condition to the obligations of
PSI and the Sellers set forth in Article 8 (other than Section 8.7) impossible
and such condition has not been waived by the Sellers’ Representative (provided
that such event or condition is not the result of the failure of PSI or any of
its Affiliates or any Seller to perform or fulfill any of their respective
obligations hereunder required to be performed at or prior to the Closing); or

          10.1.7 by IVAX, if any event or circumstance shall occur that renders
the satisfaction of any condition to the obligations of IVAX set forth in
Article 9 (other than Section 9.7) impossible and such condition has not been
waived by IVAX (provided that such event or condition is not the result of the
failure of IVAX or any of its Affiliates to perform or fulfill any of their
respective obligations hereunder required to be performed at or prior to the
Closing).

     10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, written notice thereof shall promptly be given by the party
electing such termination to the other party and, subject to the expiration of
the cure period provided in Section 10.1.4 or 10.1.5, if any, this Agreement
shall terminate without further action by the parties hereto and no party shall
have any liability or further obligation under this Agreement (except the
covenants and agreements contained in Section 6.3 and Article 12 shall survive
the termination of this Agreement); provided, however, that if this Agreement is
terminated because of the failure of any party to fulfill its obligations under
this Agreement or as a result of a misrepresentation or breach or violation of
any representation or warranty in this Agreement or a breach, violation or
default of any covenant or agreement in this Agreement, of such party, then the
non-defaulting party shall have available to it all legal and equitable rights
and remedies. Notwithstanding the foregoing, in no event shall either party be
entitled to incidental, consequential or punitive damages.

ARTICLE 11
AGREEMENTS AMONG SELLERS

     11.1 Appointment. Effective as of the date hereof, each Seller hereby
irrevocably constitutes, appoints, authorizes, directs and empowers LGP (the
“Sellers’ Representative”) to act as sole and exclusive agent, attorney-in-fact
and representative of the Sellers (together, the “Represented Holders”), with
full power of substitution, with respect to all matters under this Agreement,
including receiving notices hereunder, entering into any amendment or
modification hereof, executing the Escrow Agreement, engaging special counsel,
accountants or other advisors or incurring such other expenses on behalf of the
Represented Holders, resolving any dispute hereunder including but not limited
to any disputes relating to the matters arising under Article 7 (Survival;
Investigation; Indemnification) (whether by instituting any suit or action, or
defending, settling or compromising any claim, waiving or refraining to enforce
any right of the Represented Holders or taking any other action), or doing any
and all things and taking any and all actions, in each case that the Sellers’
Representative, in its sole and absolute discretion, may consider necessary or
proper or convenient in connection with or to carry out the transactions
contemplated by this Agreement or any other documents or instruments entered
into in connection herewith. The Sellers each hereby agree that effective upon
Closing, the

45



--------------------------------------------------------------------------------



 



Stockholders Agreement shall terminate in full and shall be entirely superseded
by this Agreement.

     11.2 Indemnification of Sellers’ Representative. Neither the Sellers’
Representative nor any of its officers, directors, employees, accountants,
consultants, legal counsel, agents or other representatives (collectively,
“Representatives”) shall incur any responsibility or liability whatsoever to any
Represented Holder by reason of any error in judgment or other act or omission
performed or omitted hereunder or in connection with this Agreement or any such
other agreement, instrument or document, excepting only responsibility for any
act or failure to act which represents gross negligence or willful misconduct.
The Sellers’ Representative shall be entitled to rely on the advice of counsel,
public accountants or other independent experts experienced in the matter at
issue. Each Represented Holder shall indemnify, pro rata based upon such
Holder’s ownership of PSI Common Stock (including PSI Warrants on an as
exercised basis), to the fullest extent permitted by applicable Law each of the
Sellers’ Representative and its Representatives against all losses, damages,
liabilities, claims, obligations, costs and expenses, including reasonable
attorneys’, accountants’ and other experts’ fees and the amount of any judgment
against them, of any nature whatsoever (including any and all expense whatsoever
incurred in investigating, preparing or defending against any litigation,
commenced or threatened or any claims whatsoever), arising out of any claim,
investigation, challenge, action or proceeding or in connection with any appeal
thereof, relating to the acts or omissions of the Sellers’ Representative or its
Representatives hereunder or otherwise. The foregoing indemnification shall not
apply in the event of any action or proceeding which finally adjudicates the
liability of the Sellers’ Representative hereunder for its gross negligence or
willful misconduct. In the event of any indemnification hereunder, upon written
notice from the Sellers’ Representative to the Represented Holders as to the
existence of a deficiency toward the payment of any such indemnification amount,
each Represented Holder shall promptly deliver to the Sellers’ Representative
full payment of his or her ratable share of the amount of such deficiency and
the Sellers’ Representative shall be entitled to withhold any such amount from
the amount distributable to any Represented Holder under this Agreement.

     11.3 Expenses. The Sellers’ Representative also shall be entitled to
receive reimbursement from, and be indemnified by, each Represented Holder, pro
rata based upon such Holder’s ownership of PSI Common Stock (including PSI
Warrants on an as exercised basis), for any other expenses, charges or
liabilities that the Sellers’ Representative incurs in the performance of its
duties under this Agreement. The Sellers’ Representative shall be entitled to an
advance for such expenses in the amount of $350,000, which amount shall be
retained, on a pro rata basis, by the Sellers’ Representative from amounts
distributable to the Sellers pursuant to Section 2.3.1. Upon written notice from
the Sellers’ Representative to the Represented Holders as to the existence of a
deficiency toward the payment of any such expenses, charges or liabilities, in
excess of the $350,000 set aside for such purpose, each Represented Holder shall
promptly deliver to the Sellers’ Representative full payment of his or her
ratable share of the amount of such deficiency and the Sellers’ Representative
shall be entitled to withhold any such amount from the amount distributable to
any Represented Holder under this Agreement.

     11.4 Distribution of Payments. Any payments received by the Sellers’
Representative pursuant to Article 2 (Sale and Purchase) shall be distributed as
soon as practicable to the Sellers on a pro rata basis, in accordance with the
PSI Common Stock and PSI Warrants sold by them to IVAX pursuant to this
Agreement. Any amounts not needed in respect of the advance for

46



--------------------------------------------------------------------------------



 



expenses set forth in Section 11.3 shall be similarly so distributed no later
than the date of the final distribution pursuant to the Escrow Agreement.

     11.5 Reliance. IVAX and PSI shall have the right to rely upon all actions
taken or omitted to be taken by the Sellers’ Representative in connection with
this Agreement or any such other agreement, instrument or document and upon all
of such actions or omissions being legally binding upon the Sellers, without any
obligation to inquire of, or liability to, any holder of PSI Securities
notwithstanding any Knowledge of any dispute or disagreement. The Sellers’
Representative will indemnify IVAX, PSI, Phoenix and their respective Affiliates
from any Damages arising from or relating to any acts or omissions of the
Sellers’ Representative in its capacity as such. Any payment made by IVAX or any
of its Affiliates to the Sellers’ Representative pursuant to this Agreement
shall constitute payment and satisfaction in full of such payor’s obligation to
make such payment to the relevant Seller.

     11.6 Successor. If at any time hereafter LGP shall resign or otherwise
become incapable of acting as the Sellers’ Representative, a successor Sellers’
Representative shall be elected by the affirmative vote of a
majority-in-interest of the Sellers, in accordance with their former respective
ownership of PSI Common Stock (including PSI Warrants on an as exercised basis).
Every successor Sellers’ Representative appointed hereunder shall execute,
acknowledge and deliver to its predecessor, and also to IVAX and the Represented
Holders, an instrument in writing, reasonably satisfactory to IVAX and the
Represented Holders, accepting such appointment hereunder, and thereupon such
successor Sellers’ Representative, without any further act, shall become fully
vested with all the rights, immunities and powers and shall be subject to all of
the duties and obligations, of its predecessor. Until a successor Sellers’
Representative has been appointed, no such resignation shall be effective.

     11.7 Survival; Binding Effect. The grant of authority provided for in this
Article 11 (i) is coupled with an interest and shall be irrevocable and survive
the death, incompetency, bankruptcy or liquidation of any Represented Holder and
(ii) shall survive the Closing, and any action taken by the Sellers’
Representative pursuant to the authority granted in this Agreement shall be
effective and absolutely binding on each Represented Holder notwithstanding any
contrary action of or direction from such Represented Holder, except for actions
or omissions of the Sellers’ Representative constituting willful misconduct. All
of the indemnities, immunities and powers granted to the Sellers’ Representative
under this Article 11 shall survive the Closing and/or any termination of this
Agreement.

ARTICLE 12
Miscellaneous

     12.1 Notices. Any notice, request, demand or other communication required
or permitted under this Agreement shall be in writing and shall be delivered
personally or sent by certified United States mail, return receipt requested,
postage prepaid, sent by facsimile, or sent by nationally recognized overnight
courier service with guaranteed next day delivery, in each case, to the parties
hereto at the names, addresses and numbers set forth below (or at such other
addresses or numbers as shall be specified by the parties hereto by like
notice).

47



--------------------------------------------------------------------------------



 



       If to IVAX, then to:

IVAX Corporation
4400 Biscayne Boulevard
Miami, Florida 33137
Attention: General Counsel
Facsimile: (305) 575-6049

with a copy to:

Stearns Weaver Miller Weissler
Alhadeff & Sitterson, P.A.
Museum Tower, Suite 2200
150 West Flagler Street
Miami, Florida 33130
Attention: Richard E. Schatz, Esq.
Facsimile: (305) 789-3395

If to PSI or Phoenix, then to:

Phoenix Scientific, Inc.
3915 South 48th Street Terrace
St. Joseph, Missouri 64503
Attention: Kevin M. Schinze
Facsimile: (816) 364-3778

with copies to:

Leonard Green & Partners, L.P.
11111 Santa Monica Boulevard, Suite 2000
Los Angeles, California 90025
Attention: John M. Baumer
Facsimile: (310) 954-0404

and to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Jennifer Bellah Maguire
Facsimile: (213) 229-6986

If to the Sellers’ Representative:

Leonard Green & Partners, L.P.
11111 Santa Monica Boulevard, Suite 2000
Los Angeles, California 90025
Attention: John M. Baumer
Facsimile: (310) 954-0404



48



--------------------------------------------------------------------------------



 



       and to:

Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Jennifer Bellah Maguire
Facsimile: (213) 229-6986

Such notices, requests, demands and other communications shall be deemed given
when actually received, or (a) in the case of delivery by nationally recognized
overnight courier service with guaranteed next day delivery, the next day or the
day designated for delivery, (b) in the case of certified United States mail,
return receipt requested, postage prepaid, five (5) days after deposit in the
United States mail or (c) in the case of facsimile, upon receipt by the sender
of a confirmation report for the number designated above.

     12.2 Further Assurances. The parties hereto shall deliver any and all other
instruments or documents required to be delivered pursuant to, or necessary or
proper in order to give effect to, all of the terms and provisions of this
Agreement.

     12.3 Entire Agreement. This Agreement and the Schedules hereto, the
Confidentiality Agreement, the Escrow Agreement, the general release attached
hereto as Exhibit B and the standstill agreement attached hereto as Exhibit D
contain every obligation and understanding between the parties hereto and
thereto relating to the subject matter hereof and thereof and merge all prior
discussions, negotiations and agreements, if any, between them, and none of the
parties hereto shall be bound by any representation, warranty, covenant,
agreement or other understandings, other than as expressly provided or referred
to herein.

     12.4 Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party hereto may assign this Agreement or any rights
hereunder, in whole or in part, except that any Seller may assign its rights
hereunder to any person or entity that acquires or succeeds to its assets
substantially as an entirety, or with the prior written consent of IVAX. IVAX
may assign its right to purchase the PSI Shares pursuant to this Agreement to an
Affiliate it controls (whether such Affiliate currently exists or is formed in
the future); provided, however, that IVAX will continue to be bound by all of
its obligations, including as to the issuance of the securities contemplated by
Article 2. Any other assignment will require the prior written consent of the
Seller’s Representative.

     12.5 Waiver. Any representation, warranty, covenant, agreement, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof. Any such waiver or extension shall be evidenced by an
instrument in writing executed by the party hereto granting such waiver or
extension. No waiver by any party hereto of its rights under any provision of
this Agreement shall constitute a waiver of such party’s rights under such
provision at any other time or a waiver or of such party’s rights under any
other provision of this Agreement. No failure by any party hereto to take any
action against any breach or violation of or default under this Agreement by
another party shall constitute a waiver of the former party’s right to enforce
any provision of this Agreement or to take action against such breach, violation
or default or any subsequent breach, violation or default by such other party.

49



--------------------------------------------------------------------------------



 



     12.6 Amendment. This Agreement may be amended only upon the mutual written
consent of (i) IVAX and (ii) the Sellers’ Representative, provided that no
amendment can change the provisions of Article 2 without the consent of each
adversely affected Seller and no amendment can change the provisions of
Article 4, Article 7 or this Section 12.6 without the consent of Sellers holding
(or, if after the Closing, formerly holding immediately prior to the Closing) at
least 85% of the issued and outstanding shares of PSI Common Stock (including
PSI Warrants on an as exercised basis).

     12.7 No Third Party Beneficiary. Except for Section 6.17, nothing in this
Agreement is intended, or shall be construed or implied, to confer upon or give
any Person other than the parties hereto and their respective successors or
permitted assigns hereunder, any rights or remedies under or by reason of this
Agreement.

     12.8 Severability. In the event that any provision contained in this
Agreement shall be declared invalid, void or unenforceable, the remainder of the
provisions of this Agreement shall be unaffected and shall remain in full force
and effect, and such invalid, void or unenforceable provision shall be
interpreted as closely as possible to the manner in which it was written.

     12.9 Expenses. Except as otherwise expressly provided in this Agreement,
all expenses incurred in connection with this Agreement or any of the
transactions contemplated hereby shall be borne solely by the party incurring
such expenses. Notwithstanding the foregoing, PSI (or Phoenix) shall bear all
reasonable expenses incurred by the Sellers in connection herewith (other than
Taxes, if any).

     12.10 Headings. The article, section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of any provisions of this Agreement.

     12.11 Counterparts; Facsimile. This Agreement may be executed via facsimile
and in any number of counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

     12.12 Prevailing Party. In the event of any litigation with regard to this
Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party and the non-prevailing party shall pay all reasonable fees
and expenses of counsel for the prevailing party.

     12.13 Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties hereto shall be entitled to equitable
relief, including, without limitation, injunctive relief, specific performance
or other equitable remedies, in addition to all other remedies provided
hereunder or available to the parties hereto at law or in equity.

     12.14 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the conflict of laws principles thereof. Any suit, action or proceeding against
any party hereto with respect to this Agreement or any judgment entered by any
court in respect of this Agreement may be brought in the courts of the State of
Florida in Miami-Dade County, Florida, or in the United States District Court
for the Southern District of Florida in Miami-Dade County, Florida, and the
parties hereto accept the jurisdiction of those courts for the purpose of any
such suit, action or proceeding. In addition, the parties hereto irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit,

50



--------------------------------------------------------------------------------



 



action or proceeding arising out of or relating to this Agreement, or any
judgment entered by any court in respect hereof, brought in Miami-Dade County,
and further irrevocably waive any claim that any suit, action or proceeding
brought in Miami-Dade County was brought in an inconvenient forum.

     12.15 Participation of Parties; Construction. The parties hereto
acknowledge that this Agreement and all matters contemplated herein, have been
negotiated among all parties hereto and their respective legal counsel and that
all such parties have participated in the drafting and preparation of this
Agreement from the commencement of negotiations at all times through the
execution hereof. This Agreement shall be construed and interpreted without
regard to any presumption or other rule or interpretation against the party who
may have had primary responsibility for drafting this Agreement.

[SIGNATURE PAGES FOLLOW]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as
of the day and year first set forth above.

            IVAX CORPORATION
a Florida corporation
        By:   /s/ Phillip Frost       Name:   Phillip Frost        Title:  
Chief Executive Officer     

            PSI HOLDINGS, INC.,
a Delaware corporation
        By:   /s/ Kevin M. Schinze        Name:   Kevin M. Schinze       
Title:   President and Chief Executive Officer     

            PHOENIX SCIENTIFIC, INC.,
a Delaware corporation
        By:   /s/ Kevin M. Schinze        Name:   Kevin M. Schinze       
Title:   President and Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

            Sellers:


GREEN EQUITY INVESTORS III, L.P.,
a Delaware limited partnership (“GEI III”)
      By:   GEI Capital III, LLC, its General Partner              

                    By:   /s/ Illegible        Name:           Title:        

            GREEN EQUITY INVESTORS SIDE III, L.P.,
a Delaware limited partnership
      By:   GEI Capital III, LLC, its General Partner              

                    By:   /s/ Illegible        Name:           Title:        

         

 



--------------------------------------------------------------------------------



 



            Sellers:

BancAmerica Capital Investors I, L.P.
      By:   /s/ Ann H. Browning         Name:   Ann H. Browning        Title:  
Partner      

            Caisse de depot et placement due Quebec
      By:   /s/ Louise Lalonde         Name:   Louise Lalonde        Title:  
Manager      

                  By:   /s/ Luc Houle         Name:   Luc Houle        Title:  
Manager      

            Co-Investment Partners, L.P.       By:   CIP Partners, LLC, its
general partner                    

            By:   /s/ Bart D. Osman         Name:   Bart D. Osman       
Title:   Managing Member    

            C-Squared CDO Ltd.       By:   TCW Advisors, Inc., as its Portfolio
Manager            

                  By:   /s/ Jonthan R. Insull         Name:   Jonthan R. Insull 
      Title:   Managing Director      

            GS Mezzanine Partners II Offshore, L.P.       By:   GS Mezzanine
Advisors II, L.L.C., its general partner            

                  By:   /s/ Melina Higgins         Name:   Jonthan R. Insull   
    Title:   Vice President      

            GS Mezzanine Partners II, L.P.       By:   GS Mezzanine Advisors II,
L.L.C., its general partner      

                  By:   /s/ Melina Higgins         Name:   Melina Higgins       
Title:   Vice President    

 



--------------------------------------------------------------------------------



 



         

            Hamilton Lane Private Equity Fund IV, L.P.       By:   HLSP
Investment Management II Limited, its managing general partner       By:  
Hamilton Lane Advisors, L.L.C.      

                  By:   /s/ Mario L. Giannini         Name:   Mario L. Giannini 
      Title:   Chief Executive Officer      

            Midland National Life Insurance Company
      By:   /s/ Todd Boehly         Name:   Todd Boehly        Title:   Managing
Director      

            Lextron, Inc.
      By:   /s/ R.C. Hummel         Name:   R.C. Hummel        Title:   Chairman
     

            Midwest Veterinary Supply, Inc.
      By:   /s/ Guy Flickinger         Name:   Guy Flickinger        Title:  
President      

            Old Hickory Fund I, LLC       By:   PPM America, Inc., its manager  
   

                  By:   /s/ Champ Rajii         Name:   Champ Rajii       
Title:   Associate      

            PPM America Private Equity Fund L.P.       By:   PPM America Capital
Partners, LLC, its general partner      

                  By:   /s/ Champ Rajii         Name:   Champ Rajii       
Title:   Associate      

                  By:   /s/ Patrick Lanigan         Name:   Patrick Lanigan     
  Title:   Partner      

            PSI Co-Investment LLC       By:   Leonard Green & Partners, L.P.    
  By:   LGP Management, Inc., its general partner      

                  By:   /s/ John Baumer         Name:   John Baumer       
Title:      

 



--------------------------------------------------------------------------------



 



         

            MAGMA CDO Ltd.
      By:   /s/ Kaitlin Trinh         Name:   Kaitlin Trinh        Title:   Vice
President      

            TCW/Crescent Mezzanine Partners III Netherlands, L.P.
TCW/Crescent Mezzanine Partners III, L.P.
TCW/Crescent Mezzanine Trust III       By:   TCW/Crescent Mezzanine Management
III, L.L.C., its investment manager       By:   TCW Asset Management Company,
its subadvisor      

                  By:   /s/ John Rocchio         Name:   John Rocchio       
Title:   Managing Director      

            The Northwestern Mutual Life Insurance Company
      By:   /s/ Mark E. Kishler         Name:   Mark E. Kishler        Title:  
Authorized Representative      

            The Robert and Patti Antin Living Trust
      By:   /s/ Illegible         Name:           Title:         

            Transamerica Life Insurance Company
      By:   /s/ Michael S. Smith         Name:   Michael S. Smith       
Title:   Vice President      

            Upper Columbia Capital, LLC
      By:   /s/ Todd Boehly         Name:   Todd Boehly        Title:   Manager
     

            WFC Holdings Corporation
      By:   /s/ Gilbert Shen         Name:   Gilbert Shen        Title:  
Attorney-in-fact    

 



--------------------------------------------------------------------------------



 



         

            Arnold E. Baker Living Trust, dated April 7, 2001
      By:   /s/ Arnold E. Baker         Name:   Arnold E. Baker        Title:  
Trustee      

            Cheryl L. Bennett
      /s/ Cheryl L. Bennett                  

            Ryan S. Brown
      /s/ Ryan S. Brown                  

            Anthony M. Burnsides
      /s/ Anthony M. Burnsides                  

            John R. Carpenter, Trustee of the John R. Carpenter Declaration of
Trust dated May 22, 2003
      By:   /s/ John R. Carpenter         Name:   John R. Carpenter       
Title:   Trustee      

            Lisa K. Carter
      /s/ Lisa K. Carter                  

            William R. Ellis
      /s/ William R. Ellis                  

            Phil Garcia, Jr. and Anella L. Garcia Revocable Living Trust, Dated
October 11, 2002
      By:   /s/ Phil Garcia, Jr. /s/ Anella L. Garcia         Name:   Phil
Garcia, Jr. & Anella L. Garcia        Title:   Trustees    

 



--------------------------------------------------------------------------------



 



         

            Robert D. Gunderson and Toni A. Gunderson, Trustees of the Robert D.
Gunderson and Toni A. Gunderson Trust under Trust Agreement dated September 21,
2004, or their successor in trust
      By:   /s/ Robert D. Gunderson /s/ Toni A. Gunderson         Name:   Robert
D. Gunderson & Toni A. Gunderson        Title:   Trustees      

            Tamara D. Karr
      /s/ Tamara D. Karr                  

            Jerry L. Logston
      /s/ Jerry L. Logston                  

            Ken M. McConnell
      /s/ Ken M. McConnell                  

            Richard L. Mihalik and/or Melissa V. Mihalik, as Joint Tenants
      /s/ Richard L. Mihalik /s/ Melissa V. Mihalik                  

            Sara Miller
      /s/ Sara Miller                  

            Jennifer Prussman
      /s/ Jennifer Prussman                  

            Kevin M. Schinze
      /s/ Kevin M. Schinze                  

            Jack I. Shugart
      /s/ Jack I. Shugart                  

            Jerry L. Snyder
      /s/ Jerry L. Snyder                  

            Robert O. Wagner
      /s/ Robert O. Wagner                  

            Gerald L. Wasleski
      /s/ Gerald L. Wasleski                  

            Edna M. Weiss
      /s/ Edna M. Weiss                  

 



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed Solely With
Respect to Article 11:

LEONARD GREEN & PARTNERS, L.P.

By: LGP Management, Inc., its General Partner

By:          /s/ Illegible

--------------------------------------------------------------------------------

 
Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 